 
CONTRACT NUMBER:
 
AGR/C105/10
 
Between
 
SCS CORPORATION
 
and
 
AGR PEAK WELL MANAGEMENT LIMITED


for


THE PROVISION OF WELL CONSTRUCTION PROJECT MANAGEMENT SERVICES
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
CONTENTS
 
SECTION I
 
FORM OF AGREEMENT
     
SECTION II
 
GENERAL AND SPECIAL CONDITIONS OF CONTRACT
     
SECTION III
 
REMUNERATION
     
SECTION IV
 
SCOPE OF WORK
     
SECTION V
 
HEALTH SAFETY AND ENVIRONMENT
     
SECTION VI
 
ADMINISTRATION INSTRUCTIONS
     
APPENDIX A
 
STANDARD GENERAL CONDITIONS OF CONTRACT FOR WELL SERVICES
     
APPENDIX B
 
HYDROCARBON PRODUCTION SHARING CONTRACT, WITH AMENDMENT NO. 1
     
APPENDIX C
 
OPERATING AGREEMENT DATED JANUARY 28, 2010

 
 
2

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
SECTION I - FORM OF AGREEMENT


This CONTRACT is made between the following parties:-


SCS Corporation of 12012 Wickchester Lane, Suite 475, Houston TX 77079, a wholly
owned subsidiary of Hyperdynamics Corporation of 12012 Wickchester Lane, Suite
475,hereinafter called the COMPANY


and


AGR PEAK WELL MANAGEMENT LIMITED, a company registered in Scotland (Company No.
SC189858) having its registered office at Union Plaza, 1 Union Wynd, Aberdeen
AB10 1SL, hereinafter called the CONTRACTOR


WHEREAS:


1)
the COMPANY wishes that certain WORK shall be carried out, all as described in
the CONTRACT; and



2)
the CONTRACTOR wishes to carry out the WORK in accordance with the terms of this
CONTRACT.



NOW:


The parties hereby agree as follows:


1)
In this CONTRACT all capitalized words and expressions shall have the meanings
assigned to them in this FORM OF AGREEMENT or elsewhere in the CONTRACT.



2)
The following Sections shall be deemed to form and be read and construed as part
of the CONTRACT:



1.           Section I                  Form of Agreement
   Including Appendix 1 to Section I - Form of Agreement


2.           Section
II                 a)           LOGIC  (formerly CRINE) General Conditions of
Contract for Well Services Edition 2 - March 2001


   b)           Special Conditions of Contract


3.           Section III                Remuneration
 
Section I
 
3

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



4.           Section IV               Scope of Work
 
5.           Section V                 Health, Safety and Environment
 
6.           Section VI               Administration Instructions
 
7.           APPENDIX A         STANDARD GENERAL CONDITIONS OF CONTRACT FOR WELL
SERVICES (i.e. LOGIC (formerly CRINE) General Conditions of Contract for Well
Services Edition 2 - March 2001
 
8.           APPENDIX B         HYDROCARBON PRODUCTION SHARING CONTRACT, WITH
AMENDMENT NO. 1
 
9.           APPENDIX C         OPERATING AGREEMENT DATED JANUARY 28, 2010
 
The Sections, including all appendices, shall be read as one (1) document, the
contents of which, in the event of ambiguity or contradiction between Sections,
shall be given precedence in the order listed with the exception that the
Special Conditions of Contract shall take precedence over the General Conditions
of Contract


3)
In accordance with the terms and conditions of the CONTRACT, the CONTRACTOR
shall perform and complete the WORK and the COMPANY shall pay the CONTRACT
PRICE.



4)
The terms and conditions of the CONTRACT shall apply from the date specified in
Appendix 1 to this Section I – Form of Agreement which date shall be the
EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT.



5)
The duration of the CONTRACT shall be set out in Appendix 1 to this Section I –
Form of Agreement.



6)
With regard to the sub-contracted elements of this CONTRACT, the parties hereby
agree that the philosophy and/or intent of this CONTRACT is one of pass through,
whereby the obligations and responsibilities of CONTRACTOR within its SUB-
CONTRACTS shall pass through to COMPANY in accordance with the terms of the
SUB-CONTRACTS and this CONTRACT.

 
Section I
 
4

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



The authorised representatives of the parties have executed the CONTRACT in
duplicate upon the dates indicated below:


For and on Behalf of:
For and on Behalf of:
   
AGR PEAK WELL MANAGEMENT LIMITED
SCS CORPORATION
   
Signature:
Signature:
   
/s/ I. Burdis
/s/ Ray Leonard
   
Name: Mr I. Burdis
Name: Ray Leonard
   
Title: VP Well Mangement
Title: Chief Executive Officer
   
Date: November 30, 2010
Date: November 29, 2010

 
Section I
 
5

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
APPENDIX 1 TO SECTION I – FORM OF AGREEMENT
 
Section I - Form of Agreement


Clause 4
The EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT is 24 NOVEMBER 2010.
   
Clause 5
The duration of the CONTRACT shall, subject to Clause 23 of the General
Conditions, be from the EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT
thereafter.  Rates contained herein shall be subject to review and agreement
between the parties on the 14th October 2011 and shall be reviewed and amended
as necessary by agreement between the parties, to cover any additional WORK and
rate movements as may be required.



Section II -CRINE General Conditions of Contract


Clause 3.1(a)
The COMPANY REPRESENTATIVE is:
     
Michael Palmer
     
The CONTRACTOR REPRESENTATIVE is:
     
Mr I. Burdis – VP Well Management
   
Clause 4.5(b)
Materials and Equipment with no implied warranties etc. - TBA
   
Clause 5.1
The COMPANY designated heliport is: TBA as agreed between the COMPANY and the
CONTRACTOR
     
The COMPANY designated supply base is: TBA as agreed between the COMPANY and the
CONTRACTOR
   
Clause 10.1
The defects notification periods are:
 
Seven (7) days from completion of the element of the WORK defectively performed
but in any event at least twenty four (24) hours prior to rig departure from the
WELLSITE.
   
Clause 10.2
Limit of liability for defective WORK is: One million pounds sterling
(£1,000,000)

 
Section I
 
6

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
Clause 10.4
Limit of liability for additional costs:
     
CONTRACTOR shall not be liable for additional costs.
   
Clause 13.5
Limit of liability for additional costs for suspension:
     
CONTRACTOR shall not be liable for additional costs.
   
Clause 13.8
The period of suspension is:
     
Except for the RIG CONTRACT (where suspension is deemed to be deleted since it
is not applicable) fourteen (14) days.
   
Clause 14.3
Latest time for receipt of invoices is:
     
One hundred and eighty (180) days from the date of completion of the services.
   
Clause 14.5
The address for invoicing is:
     
SCS Corporation
 
12012 Wickchester Lane, Suite 475
 
Houston Texas, 77079
     
For the attention of: Accounts Payable
   
Clause 14.9
Interest rate per annum is:
     
Base Rate, as set out in Clause 14.9 in General Conditions, Appendix A, plus
three (3) percent.
   
Clause 17.4
Rights shall vest in COMPANY and CONTRACTOR.
   
Clause 19.2(d)
This indemnity is given in respect of the following property and is subject to
any exclusions or limitations specified below:
       
(i)
Property directly affected by the WORK: third party facilities within the 500
metre zone

 
Section I
 
7

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 

 
(ii)
Other property: any and all such Other property: third party facilities within
the 500 metre zone
       
(iii)
For the purposes of Clause 19.2(d) only, consequential loss shall have the same
meaning as ascribed thereto in Clause 21.
     
Clause 19.4
Limit of liability for pollution in respect of Clause 19.4 (c): “Mirrored” to
reflect CONTRACTOR’s sub-contractor arrangements.
   
Clause 19.7
Depreciation rate per month of:
     
“Mirrored” to reflect CONTRACTOR’s sub-contractor arrangements.
   
Clause 19.10
Limit of liability for costs:
     
“Mirrored” to reflect CONTRACTOR’s sub-contractor arrangements.
   
Clause 20.2
Insurance by CONTRACTOR, the amounts are: Employer’s Liability  £ 10,000,000
(Ten Million sterling) General Third Party  £ 5,000,000 (Five Million sterling)
   
Clause 23.5
Limit of liability for additional costs of termination:
     
CONTRACTOR shall not be liable for additional costs.
   
Clause 23.6(c)
Limit of liability for additional costs of suspension and termination:
     
CONTRACTOR shall not be liable for additional costs.
   
Clause 23.7(a) (iii)
Additional Clauses and Special Conditions remaining in full force and effect
shall be:
     
Section II Part B paragraphs 1.0 to 15.0.
   
Clause 23.8
Cumulative limit of liability for additional costs of suspension and
termination:
     
CONTRACTOR shall not be liable for additional costs.

 
Section I
 
8

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
Clause 27.6
The addresses for the service of notices are:
       
(i)
COMPANY:
         
SCS Corporation
   
12012 Wickchester Lane, Suite 475
   
Houston, Texas 77079
       
(ii)
CONTRACTOR:
         
AGR PEAK WELL MANAGEMENT LIMITED Union Plaza
   
1 Union Wynd
   
ABERDEEN
   
AB10 1SL
     
Clause 28.1(b)
Resolution of Disputes: The nominees for Executive are
       
(i)
Company:
         
Michael Palmer – VP Operations
       
(ii)
Contractor:
         
I. Burdis – VP Well Management

 
Section I
 
9

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
SECTION II – GENERAL AND SPECIAL CONDITIONS OF CONTRACT
 
A.    GENERAL CONDITIONS OF CONTRACT
 
Subject to the provisions of this CONTRACT and in particular Part B below, LOGIC
(formerly CRINE) General Conditions of Contract for Well Services - Edition 2 –
March 2001, as attached hereto as Appendix A, shall apply and govern except as
specifically modified by the following.


B.    SPECIAL CONDITIONS OF CONTRACT


1.
The following definitions shall be added to the Clause 1:

 
 
1.15
“GOVERNMENT” means the government of the Republic of Guinea and any political
subdivision, agency or instrumentality thereof, including the Ministry, Minister
and Government Oil & Gas Company.

 
 
1.16
“GOVERNMENT OIL & GAS COMPANY” means the oil and gas company formed by the
Republic of Guinea for the purposes of the Contract under whatever name is
eventually given to the company.

 
 
1.17
“JOINT OPERATING AGREEMENT” or “JOA” means the Operating Agreement dated January
28, 2010, between SCS and Dana Petroleum (E&P) Limited covering the PSC,
attached as Appendix C, as subsequently amended.

 
 
1.18
“MINISTRY’ means the Ministry of Mines, Energy and Hydraulics of the Republic of
Guinea.  “MINISTER” means the Minister of the Ministry.

 
 
1.19
“PRODUCTION SHARING CONTRACT” or “PSC” means the Hydrocarbon Production Sharing
Contract dated September 22, 2006 and amended May 10, 2010 and as subsequently
amended between SCS and the Government.


Section II
 
10

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
 
1.20
“WILFUL MISCONDUCT” means an intentional, conscious or reckless disregard of
good and prudent oil and gas field practice or of any of the terms of this
CONTRACT in disregard of avoidable and harmful consequences but shall not
include any act, omission, error of judgement or mistake made in good faith in
the exercise of any function, authority or discretion vested in or exercisable
by CONTRACTOR and which in the exercise of such good faith is justifiable by
special circumstances including safeguarding of life, property or the
environment and other emergencies.

 
2.
At the start of Clause 4.1 add the following:

 
“COMPANY shall remain as Operator of the PSC pursuant to the Joint Operating
Agreement, and CONTRACTOR’s sub-contracted services and sub-contracted work
hereunder shall be solely as agent for COMPANY as Operator.  Subject to the
foregoing,”
 
3.
At the start of the second sentence of Clause 8.2 (a) add the following: -

 
“Where possible and/or appropriate,”.
 
4.
After the word “shall” in line two of Clause 8.2 (b) add the following:

 
 “where possible and/or appropriate,”.
 
5.
Delete paragraph one of Clause 14.3 and substitute:



“The CONTRACTOR shall be entitled to invoice COMPANY twice per month.”


6.
In the event of “Neutral Funding”:



Clause 14.6 - Delete paragraph one in its entirety and replace with the
following:


“(i)        With respect to WORK performed directly by CONTRACTOR, within thirty
(30) days from receipt of a correctly prepared and adequately supported invoice
by the COMPANY at the address specified in the CONTRACT; and


(ii)         With respect to WORK performed by SUBCONTRACTORS, within fourteen
(14) days from receipt of a correctly prepared and adequately supported invoice
by the COMPANY at the address specified in the CONTRACT;


the COMPANY shall make payment in respect of such invoices as follows:”
 
Section II
 
11

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
7.
Add new sub-clause 10.7 as follows:

 
“For the purposes of this Clause 10 the CONTRACTOR shall not be liable to the
COMPANY for the costs associated with helicopter transport of personnel between
the shore-based heliport and offshore or for the costs of offshore accommodation
and messing.”


8.
Add new Clause 31 – NON SOLICITATION OF CONTRACTOR EMPLOYEES AND CONSULTANTS



“During the term of this CONTRACT and for a period of six (6) months thereafter,
the COMPANY agrees that it shall not make any offers of employment, seek to
employ, nor employ any of the employees of CONTRACTOR or its holding company and
the subsidiaries of its holding company or consultants or agents of the
CONTRACTOR, who have been placed or seconded to work on the COMPANY’s account,
without the prior written consent of CONTRACTOR. COMPANY shall pay CONTRACTOR a
recruitment fee of fifty percent (50%) of the gross first year’s annual salary
of such a successful recruit, regardless of whether or not CONTRACTOR has
consented to the same.”
 
9.
COMPANY hereby agrees to indemnify, defend and hold harmless CONTRACTOR from and
against any and all claims arising out of the performance of any of the third
party supplier and contractor agreements entered into by CONTRACTOR for and on
behalf of COMPANY except to the extent that such claim arises as a result of the
WILFUL MISCONDUCT of CONTRACTOR.

 
10.
Early Termination Compensation:



 
8.1
Notwithstanding the provisions of Clause 23, Termination of the General
Conditions of Contract, in the event that COMPANY elects to terminate CONTRACT
Number: AGR/C105/10 for whatsoever reason, COMPANY shall be responsible for and
shall save, indemnify, defend and hold harmless CONTRACTOR from and against all
claims, losses, damages, costs (including legal costs), expenses and liabilities
arising out of such termination. Also in the event of termination, COMPANY
agrees to enter into agreements whereby CONTRACTOR’S rights and obligations,
under the various contracts CONTRACTOR has entered into for and on behalf of
COMPANY to perform the services hereunder, are assigned to COMPANY.



 
8.2
In the event the Contract is terminated by COMPANY, CONTRACTOR will invoice for
services carried out to that date and for any commitments made on behalf of
COMPANY, including termination fees.  Should a lump sum charge be applicable for
the services being undertaken at CONTRACT cancellation, CONTRACTOR will invoice
the full lump sum.


Section II
 
12

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
 
8.3
In the event of termination for convenience by COMPANY (i.e. termination without
cause) and COMPANY enters into direct contracts for the Drilling Rig, Vessels
and Third Party Services previously held by CONTRACTOR, then COMPANY shall
reimburse CONTRACTOR a cancellation fee in the
amount  of  USD$  500,000  (five  hundred  thousand  United  States  Dollars)
based  upon  CONTRACTOR’s  exposure  in  terms  of  personnel  standby costs,
unearned income/profit, administration and management charges. For the sake of
good order, the aforementioned cancellation fee shall not be payable by COMPANY
to CONTRACTOR in the event of termination of the CONTRACT prior to a commitment
having been made to a drilling rig.



 
8.4
In the event that the full scope of work, as contemplated under this CONTRACT,
is not subsequently required to be carried out by CONTRACTOR, then COMPANY and
CONTRACTOR shall meet and agree fair and reasonable compensation in respect of
CONTRACTOR’s time and effort expended during front end activities, that would
normally have been recovered under the later operational recovery mechanism.



11.
The CONTRACT between the drilling rig contractor and CONTRACTOR will reflect
that COMPANY are deemed to be part of the company group i.e. part of the
CONTRACTOR Group

 
12.
CONTRACTOR shall be named as an additional assured on COMPANY’s insurance
policies or COMPANY’s guarantor’s insurance policy, in respect of the
obligations entered into with third party suppliers and contractors for and on
behalf of COMPANY, wherein COMPANY’s insurers and underwriters or COMPANY’s
guarantor’s and underwriters, waive all rights of subrogation against
CONTRACTOR.

 
13.
In the event that CONTRACTOR is required, as a result of its tendering and/or
negotiating  exercise  to  place  sub-contracted  services  for  COMPANY,  to  raise
Letters of Credit in favour of certain sub-contractors in order to secure the
provision of such services for and on behalf of COMPANY, then COMPANY shall
reimburse CONTRACTOR any additional costs so incurred. Reimbursement of any
additional costs shall be against fully documented CONTRACTOR sub-contractor
requirements and subsequent CONTRACTOR Bank Charges.

 
14.
COMPANY hereby agrees that as an integral part of the contract between the
Parties, COMPANY shall arrange, from a bank satisfactory to CONTRACTOR and
COMPANY, for an Irrevocable Standby Letter of Credit (ISLOC) in favour of
CONTRACTOR in the amount of the total estimated value of the CONTRACT. Such
Letter of Credit shall facilitate partial draw down and be in place for the
duration of the CONTRACT including subsequent finalisation of invoice payment.
The ISLOC will require to be put in place by COMPANY in favour of CONTRACTOR, in
a timely manner in order to satisfy payment dates identified in a CONTRACTOR
generated commitment schedule that will reflect the total forecasted phased
value of this CONTRACT. It is envisaged that a one or more ISLOC(s) will be put
in place and topped up accordingly, so as to meet the milestone deadlines that
will facilitate timely payments in accordance with the commitment schedule.

 
Section II
 
13

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



15.
For the sake of good order, CONTRACTOR confirms that in respect of the
commitments made to third party suppliers and contractors on COMPANY’s behalf,
that result in a differential between CONTRACTOR and its SUBCONTRACTORS, and the
terms of the CONTACT between CONTRACTOR and COMPANY e.g. where lost-in-hole
depreciation, limits of liability, late payment interest rate percentage
charges, latest time for receipt of invoices, equipment loss or damage during
transportation, etc. etc. are not replicated in CONTRACTOR’s SUB-CONTRACTS, then
COMPANY shall be responsible for and shall save, indemnify, defend and hold
harmless CONTRACTOR from and against all claims, losses, damages, costs
(including legal costs), expenses and liabilities arising out of any such
disparity.



16.
COMPANY shall be responsible for and undertakes that, all regulatory & statutory
requirements/approvals for the WORK will be (or have been) implemented prior to
the rig’s arrival and that COMPANY will be liable for and will indemnify, defend
and hold CONTRACTOR harmless from and against any and all claims arising due to
delays in the execution of the WORK and/or the offshore rig program, as a result
of any regulatory/statutory omission/non-compliance.



17.
After the word "COMPANY" in line 10 of Clause 20.1 insert the word "GROUP".

 
18.
All rates and charges quoted in this CONTRACT, unless otherwise stated, are
exclusive of the following Guinean Taxes:-

 
 
Ø
Value Added Tax;

 
 
Ø
Any withholding tax;

 
 
Ø
Any tax, including local taxes, applicable in the jurisdiction of operation;

 
 
Ø
Any import/export charges, fees or dues;

 
19.
Clause 15 is hereby supplemented by adding a new Clause 15.8 which reads as
follows:

 
 
15.8
Notwithstanding anything in this CONTRACT to the contrary, COMPANY shall not be
obligated to pay for the CONTRACTOR’s or any SUBCONTRACTOR’s income taxes or
franchise taxes levied by any applicable governmental authority on income
derived from this or related to this CONTRACT or otherwise.

 
Section II
 
14

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
20.
CONTRACTOR shall comply with the requirements of any government having
jurisdiction over the WORK, and of the government having jurisdiction over the
PSC, in relation to the contracting or supply of goods or services and the
COMPANY shall reimburse the CONTRACTOR for any additional costs incurred related
thereto.

 
21.
Throughout this agreement, unless made necessary by the particular usage or
purpose in any provision, the term “United Kingdom” shall be replaced by the
“Republic of Guinea.

 
22.
At the start of Clause 17.1 add the following:

 
“This Clause 17 and all its subparts shall be subject at all times to the
provisions of Article 15 of the JOA and Article 19 of the PSC.  Subject to
Article 15 of the JOA and Article 19 of the PSC
 
23.
Add a new Clause 4.14 that states:

 
CONTRACTOR shall treat all venture information, confidential information and
proprietary information subject to and consistent with the COMPANY’s obligations
under Article 15 of the JOA and Article 19 of the PSC.
 
Section II
 
15

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
SECTION III – REMUNERATION
 
The following is subject to the provisions set forth in Section IV, Scope of
Work, for the definition of services to be provided by Contractor hereunder,
which shall control in the case of any inconsistency with the following Section
III. All CONTRACTOR charges will be based in US Dollars. CONTRACTOR has
converted GBP based costs at a US Dollar exchange rate of 1.60. Both COMPANY and
CONTRACTOR reserve the right to adjust the prices should the exchange rate move
by +/- 3% to an agreed rate based on a quarterly average exchange rate from a
reputable source.
 
1. 
Project Management

 
The project management rate covers the following:


 
·
Time, as required, for the Project prior to operations covering the scope of
work described herein.

 
·
Additional tasks required to be delivered by the Project Manager as requested by
Hyperdynamics will be charged on a day rate basis.

 
·
Use of all AGR;s corporate engineering and project management software (P1TM,
Eikos, Casing Seat, Stress Check, Well Plan Hydraulics, Well Plan Torque and
Drag, Well Plan Drill Ahead, West, Navision, Cost Management).

 
·
Development of the Contract Management Plan.

 
·
In addition, a number of Contactor’s personnel shall be kept fully informed with
regard to the project, in order that they can provide additional support and
cover for personnel within the project team if required.



DESCRIPTION
 
RATE USD
 
INVOICED
Project Management
 
14,400/month
 
Monthly
Use of Proprietary software See Note 4
 
1,600/month
 
Monthly

 

 
1) 
Exclusive of travel and subsistence where required.

 
 
2)
Monthly Project Management fee shall apply at the commencement of the project
planning phase until two (2) months following completion of operation to allow
for close out of the project.



Section III
 
16

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
 
3)
Monthly Project Management fee will only be invoiced and payable when work is
actively being undertaken on behalf of COMPANY.

 
4)
As an option, CONTRACTOR is able to offer use by COMPANY, for the duration of
this well project, the proprietary P1™ probabilistic well time and cost
estimation and risk management software plus training for two COMPANY personnel.
CONTRACTOR’s engineers will construct the base model from the well design and
hold the controlled copy of the model and the associated cost estimates and
AFEs. This will allow COMPANY to use the base model to carry out scenario
planning and sensitivity analysis by changing the variables in the model without
having to resort to CONTRACTOR engineering resources

 
2. 
Fisheries and Marine Mammal Protection

 
COMPANY shall reimburse CONTRACTOR for all costs related to fisheries and marine
mammal protection as set forth in the Well Planning Lump Sums Table under
Specialist Third Party Studies. Any CONTRACTOR disciplines required in
connection with the foregoing shall be reimbursed in accordance with Item 10 of
Section III – Remuneration.
 
3. 
Well Planning

 
All well planning activities are undertaken on the basis of agreed lump sums for
those phases of the well planning, execution and close out that are completely
within CONTRACTOR’s control.  The overall work scope has been split into a
number of key areas, as described in the Scope of Work, with each item having a
lump sum associated with it.  The synergies available due to implementing a
continuous programme are taken into consideration in the charges.


Section III
 
17

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
Well Planning Lump Sums
 
DESCRIPTION
 
COST US$
 
COMMENTS
         
Assistance with the Regulatory Permitting
 
40,000/well
 
As per Clause 1 of Section IV
         
Environmental Impact Assessment and Oil Pollution Emergency Plan
 
Third Party Outsourced
 
As per Note 6) below
         
HSEQ Management System and Emergency Response System
 
52,800
 
One off charge per program - see notes below
         
Logistics and Procurement Strategy Development
 
16,000
             
Site Survey Co-Ordination
 
16,240
 
Per well if required
         
Geo Technical Survey Management
 
16,240
 
Per well if required
         
Rig contracting
 
See Item 10 of
Section III
             
Services contracting
 
See Item 10 of
Section III
             
Logistics Base Study
  
Day Rate Based (See Item 10 of Section III)
  
In-country fact finding trip and discussions with local legislators, vendors,
suppliers and ER support



Section III
 
18

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
DESCRIPTION
 
COST US$
 
COMMENTS
         
Setting Up Logistics Base
 
736,000
 
Includes set up of all necessary local infrastructure and shipping and receipt
of materials. This fee covers CONTRACTOR manpower costs. It does not cover any
third party services, hardware or materials required to put a base in place.
USD$400,000 has been budgeted for contracting and implementing local services.
         
Project Scoping
 
11,300
 
Initial Scoping and option screening phase for the project. Well objectives and
functionality are defined. Per Well
         
Initial Well planning phase for the first well. This will be reduced by 55% for
subsequent, analogous wells.
 
112,000
 
Per vertical, up to 30 degree inclination normally pressured and temperature
(Non HPHT) WELL.
See note 2 below.
         
Initial Well Test Planning Phase (Standard)
 
72,000
 
Per generic single zone tested. See notes below
         
Additional Test Zone
 
25% Uplift shall be applied to the Initial and Detailed Well and Well Test Lump
Sum.
   

 
Section III
 
19

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
Detailed Well Design Phase (Drilling) for the first well. This will be reduced
by 30% for subsequent, analogous wells.
 
120,000
 
Per vertical, up to 30 degree inclination normally pressured and temperature
(Non HPHT) WELL. See notes below.
         
Detailed Well Test Design Phase for the first well
 
Standard 104,000
 
Per generic single zone tested. See notes below
         
Detailed Well Test Design Phase for subsequent analogous wells
 
48,000
             
Additional Test Zone
 
25% Uplift shall be applied to the Initial and Detailed Well and Well Test Lump
Sum.
             
Sidetracks
 
30% Uplift shall be applied to the Initial Well, Detailed Well and Well Test
Lump Sum.
             
Operations Preparation
 
104,000
 
Rig move preparation, logistics plan, pre-spud. One off charge.
See notes below.
         
Operations close out at the end of the multi well program. One off charge.
 
See Item 5 of Section III
 
Rig move demobilization preparation, logistics plan for rental equipment return
(assumes base is moth-balled & not fully decommissioned).
         
Specialist Third Party Studies
 
See Note 6) below.
 
Examples of such studies are as follows, but not limited to,
1)     Riser analysis
2)     Current Study
3)     Casing Design
4)     Well head Study
         
Security
  
Third party Security Advisor will be utilized. See Item 4 of Section III
  
Any additional work required by CONTRACTOR personnel will be charged on a day
rate basis

 
Section III

20

--------------------------------------------------------------------------------


 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



 
1)
Exclusive of travel and subsistence where required.

 
2)
Initial well planning fee to be adjusted dependent upon the level of detail
already carried out by COMPANY.

 
3)
Standard test type - single zone test, Wellhead Pressure < 5000psi, Gas clean
up   completion wells and sweet wells.

 
4)
Difficult test type - High flow rate (Gas rate > 30 MMscf/d or Oil rate >7,000
bbls/d), 5000 psi <Wellhead Pressure <8000psi, High H2S, Stimulation, Multi Zone
DST, Underbalanced annulus well tests.

 
5)
Complex test type - High pressure / High temperature, Heavy Oil, Gravel Pack,
Deep Water.

 
6)
Any specialist third party services for studies, analysis, products or
specialist consultation shall be charged at a cost plus 10%.

 
7)
All rates quoted in this CONTRACT are exclusive of local value added tax, local
taxes and/or withholding taxes unless where stated.

 
8)
Any approved cost for travel and subsistence on COMPANY approved business shall
be recharged at cost, including any travel to and from the heliport supporting
the rig operations.



4. 
Rig and Service Contracting

 
CONTRACTOR will manage the contracting of all third party services required for
COMPANY’s operations. Also pursuant to Section IV, Item 6 and Clause 8 of the
General Conditions, whether or not held in the COMPANY’s name, CONTRACTOR will
administer every service contract and invoice COMPANY twice monthly on a cost
plus basis as per this Item 4. A fully competitive tendering exercise will be
carried out, in line with applicable law. For the sake of good order any
tendering activities, as a result of compliance with the foregoing statement,
shall be reimbursed by COMPANY to CONTRACTOR at the day rates contained in
Section III, Item 10. The Parties hereby confirm that COMPANY shall have the
option to enter into contracts for the provision of the following services:


 
·
Mobile Drilling Rig;

 
·
In country (Guinea) contracts e.g. shorebase;

and CONTRACTOR shall hold the remaining third party service contracts in its
name for and on behalf of COMPANY.


Section III
 
21

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



These charges are detailed below and are based upon CONTRACTOR being paid within
fourteen (14) days of receipt of invoice by COMPANY in order to achieve a
neutrally funded position with its SUB-CONTRACTORS. The third party charges will
be invoiced on by CONTRACTOR in the same currency that the SUB-CONTRACTOR
provides in order to remain in a currency exchange neutral position.
 
EXPENDITURE
VALUE
 
UP TO
$1MILLION
   
$1 MILLION -
$3 MILLION
   
ABOVE $3
MILLION
 
Administration Charge – Neutral Funding
    2.5 %     2.0 %     1.25 %

 
5. 
Operations Wrap-up



CONTRACTOR will carry out all activities necessary to close-out the operation,
including return of all rental items, suitable storage of residual consumables
and full financial/material reconciliations. A full set of well reports,
inclusive of a lessons learnt database, will be generated for future reference.
It is anticipated that these activities should conclude approximately three
weeks after cessation of operations.
 
DESCRIPTION
 
RATE USD
 
INVOICED
Wrap-up dry hole
 
$130,133 per well
 
Wrap-up activities include logistics base shut-down, processing of final
services invoices and final drilling/testing related well operations reporting,
cost and equipment reconciliation. This includes the rig move demobilization
preparation and a logistics plan for rental equipment return.
Wrap-up tested
 
$143,147 per well
 
Wrap-up completed
  
$157,461 per well
  

1)
All rates exclusive of travel and subsistence where required.

2)
Above wrap up lump sums are based upon execution of a 3 well programme. In the
event there are only 2 wells then CONTRACTOR reserves the right to invoice an
additional lump sum of USD $34,000.



Section III
 
22

--------------------------------------------------------------------------------

 


[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



6. 
Performance Based Incentives

 
CONTRACTOR shall receive as an incentive 10% of the Gross Savings to COMPANY on
the following costs:


 
-
A day rate for a semi submersible drilling rig below $450,000 per day.

 
-
Total mobilization/demobilization fees below $10 million per drilling rig

 
-
Helicopter fees below $25,000 per day exclusive of actual flying time.

 
-
Total helicopter mobilization/demobilization fees below $100,000.

 
-
Work boat fees per boat under $50,000 per day.  

 
-
Total work boat  mobilization/demobilization fees below  $400,000 for each work
boat

 
Gross Savings shall be calculated according to the following example:
 
 
-
COMPANY incentive day rate:                  $450,000

 
-
CONTRACTOR negotiated day rate:         $400,000

 
-
Gross Savings to COMPANY:                    $  50,000

 
-
CONTRACTOR Incentive (10%)               $    5,000 per day

 
7. 
Travel Expenses

 
The cost of any COMPANY approved travel will be recharged at documented cost.
Any inter-continental flights will be Business Class.


8. 
Timesheets

 
Where applicable, CONTRACTOR is to submit monthly timesheets for COMPANY’s
approval.
 
The timesheets are to be signed by the appropriate employee and approved by the
CONTRACTOR Representative prior to submission to COMPANY.
 
Fully approved timesheets will be attached to and submitted with all personnel
invoices.
 
9. 
Taxes

 
The rates and charges quoted are exclusive of Guinean VAT, unless specifically
stated otherwise. COMPANY shall be responsible for the payment of any and all of
CONTRACTOR’s VAT, withholding tax, local taxes, should it be applicable in
connection with the execution of the scope of WORK, including any penalties,
levies, fines or such charges.


Section III
 
23

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
10. 
Day Rates

 
The day rates applicable for CONTRACTOR personnel in support of the project are
set out below.  These rates have been used to calculate the monetary value of
each CTR.  Onshore day rates are based on a minimum of eight (8) hours per day
however CONTRACTOR's personnel may be required to support operations requirement
which shall necessitate, at times, hours in excess of eight (8) hours per
day.  No overtime shall apply for hours in excess of eight (8) hours per day.
 
DAY RATE (USD)
 
Discipline
 
Onshore
(UK)
   
Offshore
(Guinea)
   
Onshore
(Guinea)
 
Operations Manager
  $ 2,080     $ 2,240     $ 2,240  
Well Test Engineer
  $ 1,600     $ 1,680     $ 1,680  
Completions Engineer
  $ 1,440     $ 1,600     $ 1,600  
Offshore Materials Manager
    n/a     $ 1,040     $ 1,040  
Well Site Geologist
    n/a     $ 1,440     $ 1,440  
Project Manager
  $ 2,080     $ 2,240     $ 2,240  
Drilling Superintendent
  $ 1,920     $ 2,463     $ 2,463  
Logistics Superintendent
  $ 1,040     $ 1,312     $ 1,312  
Well Team Leader
  $ 1,920     $ 2,463     $ 2,463  
Senior Drilling Engineer
  $ 1,600     $ 1,848     $ 1,848  
Operations Drilling Engineer
  $ 1,200     $ 1,440     $ 1,440  
Senior Test Engineer (PE)
  $ 1,760     $ 1,920     $ 1,920  
Day Drilling Supervisor
    n/a     $ 2,560     $ 2,560  
Night Drilling Supervisor
    n/a     $ 2,080     $ 2,080  
Operations Accountant
  $ 720     $ 800     $ 800  
Technical Assistant
  $ 480     $ 538     $ 538  
HSEQ Engineer
  $ 1,120     $ 1,280     $ 1,280  
Contracts Manager
  $ 1,392       n/a       n/a  
Completions Engineer
  $ 1,600     $ 1,760     $ 1,760  
Subsea Engineer
  $ 1,600     $ 1,760     $ 1,760  
Supply Base Supervisor / Manager
  $ 1,176     $ 1,200     $ 1,200  
Production Technologist
  $ 1,760     $ 2,000     $ 2,000  
Information & Computer Technology (ICT) Engineer
  $ 1,120     $ 1,280     $ 1,280  

 
Section III
 
24

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



1)
Commences on the day that the rig is taken on contract for and on behalf of
COMPANY from the previous Operator or stack location for COMPANY and ends on the
day that the rig is released from contract for and on behalf of COMPANY to the
next Operator or stack location.

2)
Invoiced according to timesheets approved by CONTRACTOR Project Manager, or
delegate i.e. Team Leader, including mobilisation and de-mobilisation time (1+1
days).

3)
All rates exclusive of travel and subsistence where required

4)
Retainer Rate: If at any time during this project for reasons outwith the
control of CONTRACTOR, CONTRACTOR personnel are not being utilised under this
CONTRACT, and COMPANY requires to retain such personnel, a mutually agreed
Retainer Rate per man per day ($/day) will be applied e.g. if there is a gap
after all the scheduled planning work has been completed and there is a delay in
the rig arrival.  CONTRACTOR shall use all reasonable endeavours to redeploy
such personnel.

5)
Dayrate for ICT Engineer excludes any associated equipment and shipping costs
re-chargeable at cost plus 10%.



Section III
 
25

--------------------------------------------------------------------------------

 


[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
SECTION IV – SCOPE OF WORK


CONTRACTOR will provide a full well project management service in support of
COMPANY’s exploration/appraisal/development drilling programme for the drilling
of two (2) wells and a contingent third (3rd) well with an estimated duration of
sixty (60) days each. The workscope is summarised below and has been split into
phases. All work will be carried out according to CONTRACTOR's established
Business and Technical Procedures, accredited to ISO 9001:2000 in the United
Kingdom.
 
Subject to Item 6 below and Clause 8 of the General Conditions in Appendix A,
the COMPANY shall have and maintain at all times the right to receive notice of
and give approval to the use or selection of any subcontractor or third parties
providing services of any type or manner to COMPANY. Such option to receive
notice and grant approval shall be in accordance with Section IV scope of work
Item 6B.
 
Subject to Clause 4 of the General Conditions in Appendix A as modified by
Clause 2 of the Special Conditions in Section II, the COMPANY shall remain as
Operator of the PSC pursuant to the Joint Operating Agreement, and CONTRACTOR’s
services and work hereunder shall be solely as agent for COMPANY .
 
The Parties hereby confirm that COMPANY shall have the option to enter into
contracts for the provision of the following services:


 
·
Mobile Drilling Rig;

 
·
In country (Guinea) contracts e.g. shorebase;



and CONTRACTOR shall hold the remaining third party service contracts in its
name for and on behalf of COMPANY.
 
1.
Republic of Guinea Representation & Regulatory Permitting

CONTRACTOR will work with COMPANY and if required represent COMPANY in the
Republic of Guinea with regard to all relationships with industry authorities
and partners. This will include all permit applications, consents, formal
reporting, partner representation and well examination (if required). All such
work will be undertaken at CONTRACTOR’s offices in Aberdeen.
 
2.
Project Management

 
Subject to Clause 8 of the General Conditions in Appendix A, the COMPANY retains
the right at all time to be notified of and approve the CONTRACTOR’s services in
regard to: (1) all subcontractors and third-party suppliers of goods and
services; (2) the preparation of plans; and (3) the terms of any agreements with
all subcontracts and third-party suppliers. Such option to receive notice and
grant approval shall be in accordance with Section IV scope of work Item 6B.
 
Section IV
 
26

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



A Project Manager will be assigned who will co-ordinate all activities
associated with the COMPANY’s programme, particularly in regard to management of
CONTRACTOR’s personnel and interfaces with COMPANY (management, asset team
etc).  The Project Manager will prepare a contract management plan (CMP), which
will be approved by COMPANY’s management.  This CMP will govern how the project
shall be undertaken and will be a key document in regard to project management
and progress reporting. The Project Manager will also have the responsibility of
ensuring all work is carried out as per the CMP.  The Project Manager will
report directly to COMPANY’s Representative.
The Parties hereby confirm that COMPANY shall have the option to enter into
contracts for the provision of the following services:


 
·
Mobile Drilling Rig;

 
·
In country (Guinea) contracts e.g. shorebase;



and CONTRACTOR shall hold the remaining third party service contracts in its
name for and on behalf of COMPANY.
 
3. 
HSEQ Management System and Emergency Response Procedures

 
CONTRACTOR will review the relevant management systems of COMPANY and the chosen
drilling contractor prior to preparing bridging documentation to cover the
project.
 
A set of project specific Emergency Response Procedures will be formulated on
behalf of COMPANY, together with all necessary bridging documentation. The
emergency response procedures will be utilized throughout all operations. An
Emergency Response desktop exercise will also be arranged to test arrangements
prior to operations. The Emergency Response Procedures shall incorporate and
utilize to the extent possible OHSAS 18001:2007 – Health & Safety Management.


4. 
Site and Geo Technical Survey Management and Co-Ordination

 
A site and Geo Technical survey will be required at all proposed drilling
locations.  The exact requirements will be dependent upon existing site survey
data available for the blocks and the specific requirements of the chosen
drilling contractor and their insurance underwriter.  CONTRACTOR will manage all
aspects involved including workscope definition, site survey vessel contracting
and onsite supervision/QA/QC.


Section IV
 
27

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
5.
Fisheries and Marine Mammal Protection  If COMPANY supplies an experienced
fisheries and marine mammal representative for services in regards to wildlife
protection (the “Wildlife Representative”), CONTRACTOR shall take all actions
necessary to accommodate the Wildlife Representative and to cooperate in the
representative’s performance of such services as may be directed by COMPANY.
COMPANY shall reimburse CONTRACTOR for any additional costs so incurred.

 
6. 
Rig and Service Contracting

 
 
A.
COMPANY’s right to review and approve all contracts and hold in its own name;
CONTRACTOR duty to administer contracts.

 
Whether or not held in the COMPANY’s name, CONTRACTOR will administer every
Third Party Contract and invoice COMPANY twice monthly on a cost plus basis as
per Section III-Item 4. The Parties hereby confirm that COMPANY shall have the
option to enter into contracts for the provision of the following services:


 
·
Mobile Drilling Rig;

 
·
In country (Guinea) contracts e.g. shorebase support services;



and CONTRACTOR shall hold the remaining third party service contracts in its
name for and on behalf of COMPANY.
 
 
B.
Contracting and Contract Management.



It is CONTRACTOR’s intention, as far as possible, to utilise its existing
contracts with well service contractors which were put in place in 2005 as a
result of a competitive tendering exercise (the “Existing Contracts”).  These
contracts are currently being renegotiated and re-validated against current
market conditions and, through a benchmarking process, the legitimacy of the
proposed rates are being assured.  To the extent that CONTRACTOR desires for any
third-party supplier or subcontractor to provide supplies or render services
based on one or more of the Existing Contracts, CONTRACTOR hereby agrees and
acknowledges that any such Existing Contract must be approved by the COMPANY in
accordance with the terms of this CONTRACT.


Section IV
 
28

--------------------------------------------------------------------------------

 


[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



However, where COMPANY requires or where CONTRACTOR do not have a suitable
Existing Contract, CONTRACTOR will carry out a tender exercise to select a
suitable contractor.  Such tendering activities may take in the region of six
(6) weeks to complete from contracting strategy through to contract
award.  Where necessary, it may be possible to reduce this timeline. (Reference
Item 4, Rig and Service Contracting Section III.)


The decision as to whether CONTRACTOR can utilise its existing contracts or
carry out a tender exercise will form part of the contracting strategy and will
be subject to COMPANYs’ approval.  This may, in some cases, result in a sole
source negotiation.


With respect to the drilling rig contract, a tender exercise will be carried out
to identify the most suitable commercially and technically acceptable drilling
rig available; It is anticipated that this exercise could be completed within a
six (6) to eight (8) week period from preparation of the contract strategy,
dependent upon the market response and the availability of appropriate drilling
rigs; provided however that CONTRACTOR shall use all reasonable efforts to
complete tendering activities in any specific time period as instructed by
COMPANY from time to time.
 
With respect to the fixed wing, helicopter, vessels and warehouse services,
where required, a tender exercise will be carried out to identify the most
suitable commercially and technically acceptable contractor; It is anticipated
that this exercise could be completed within a six (6) week period from
preparation of the contract strategy through to contract award; provided however
that CONTRACTOR shall use all reasonable efforts to complete tendering
activities in any specific time period as instructed by COMPANY from time to
time.


If timing and individual company drivers allow, CONTRACTOR will include
COMPANY’s programme in a continuous multi-operator programme.  The majority of
third party contracts to support this work are already in place having been
competitively bid in early 2005 against a significant planned workscope and
awarded on a two (2) year primary term; provided however, to the extent that
CONTRACTOR desires for any third-party supplier or Subcontractor to provide
supplies or render services based on one or more of the Existing Contracts,
CONTRACTOR hereby agrees and acknowledges that any such Existing Contract must
be approved by the COMPANY such approval shall be deemed to have been granted by
the COMPANY upon signature of the contracting strategy delivered in accordance
with Section IV scope of work Item 6B, in accordance with the terms of this
CONTRACT. The following work was undertaken to place these contracts in the
first instance and will be undertaken in regard to placing and managing any
contracts not already placed:


Section IV
 
29

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 

 
Ø
Preparation of contracting strategy
     

 
Ø
Full compliance with European Union procurement directives
     

 
Ø
Utilisation of First Point Assessment Limited (FPAL)(1)
     

 
Ø
Pre-Qualification exercises where necessary
     

 
Ø
Preparation of ITT’s
     

 
Ø
Evaluation of all submissions
     

 
Ø
Preparation and execution of contracts
     

 
Ø
Technical and HSEQ audits of contractors
     

 
Ø
Operational management of contracts
     

 
Ø
Implementation of invoice tracking system
     

 
Ø
Implementation of project specific cost control system
     

 
Ø
Processing of invoices
     

 
Ø
Payment of invoices
     

 
Ø
Resolution of disputes

 
7. 
Contract Preparation

 
This is the initial phase of the contract wherein the parties will agree the
well objectives, establish the final scope of work and agree the mechanisms to
be used to govern the execution of the project. The primary deliverable will be
the Contract Management Plan which will include:



 
Ø
Defined and prioritised project objectives
     

 
Ø
Resource plan
     

 
Ø
Contracting requirements and supporting contracts
     

 
Ø
Review of client management system
     

 
Ø
Preparation of project specific organigrams
     

 
Ø
Preparation of CMP



Section IV
 
30

--------------------------------------------------------------------------------

 


[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



8. 
Project Scoping

 
It is envisaged that a certain amount of work shall
be required to develop the well design to a state where robust and formal
planning can commence. In conjunction with CONTRACTOR, COMPANY
is responsible for generating a comprehensive and approve pre-drilling data
package.  This document shall demonstrate that CONTRACTOR planned designs meet
COMPANY objectives.
 
9. 
Initial Well Planning

 
The key deliverable from the Initial well planning phase is the Design Rationale
Document (DRD). This document presents the recommended well design by CONTRACTOR
and is approved by COMPANY. An initial well cost estimate will be generated
which will allow approvals to be sought for financial commitments. There will be
considerable interaction between CONTRACTOR and COMPANY during this phase to
ensure that objectives are fully understood. Deliverables from the Initial Well
Planning Phase, that will be captured in the Design Rationale Document (DRD) and
additional stand alone documents are:
 
 
Ø
Well Objectives derived from COMPANYs’ Basis for Well Design
     

 
Ø
Offset data review
     

 
Ø
Pore Pressure Fracture Gradient Prognosis (COMPANY provided)
     

 
Ø
Preliminary well design
     

 
Ø
Preliminary casing design.  Third Party Specialists will be used for complex
casing design if required.
     

 
Ø
Preliminary drilling fluids programme
     

 
Ø
Preliminary directional and surveying programme
     

 
Ø
Preliminary formation evaluation programme
     

 
Ø
Initial probabilistic well model generated from P1™(10 P1 Model iterations are
included in this phase of planning lump sum)
     

 
Ø
Well cost estimate output in AFE format
     

 
Ø
Process flow maps for all phases of the operation

 
Ø


Section IV
 
31

--------------------------------------------------------------------------------

 


[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



10. 
Initial Well Test Planning (if required)

 
COMPANY may request CONTRACTOR to generate an initial well test basis of design
document for approval by COMPANY. This document will demonstrate that
CONTRACTOR’s planned well test design and programme will meet COMPANY’s Basis
for Well Test Design. The document will contain the following information:
 

 
Ø
Well Test Objectives derived from COMPANY’s Basis for Well Test Design
     

 
Ø
Preliminary well test design
     

 
Ø
Initial probabilistic well model generated from P1™
     

 
Ø
Well test cost estimate output in AFE format
     

 
Ø
Process flow maps for all phases of the operation

 
14. 
Detailed Well Design

 
This phase of the work will build on the preliminary well design work and
complete all detailed engineering work. This detailed engineering will comprise
not only the standard work such as hydraulics design, drill string design etc.
but also a review of all opportunities to enhance performance on the well.
CONTRACTOR places great importance on this opportunity evaluation phase and in
P1™ has the most powerful process in the industry for facilitating such option
selection decisions. Also a full risk assessment will be carried out for each
well, again utilising P1™, in order to fully understand exposure and be in a
position to focus engineering effort in regard to risk mitigation.
 
On completion of detailed engineering work a detailed drilling programme will be
generated for approval by COMPANY, which will consist of the following:
 
 
·
Well Summary
     

 
·
Well Objectives
     

 
·
Basic Well Data
     

 
·
Drilling Time Curve
     

 
·
Geological background (provided by COMPANY)
     

 
·
Formation Evaluation Program (provided by COMPANY)

 
Section IV
 
32

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
 
·
Detailed casing design (Third Party contractor may be used depending on well
complexity)
     

 
·
Drilling Procedures (by hole section)
     

 
·
Directional Surveying Summary
     

 
·
Mud Summary program
     

 
·
Cement Summary
     

 
·
Bit and Hydraulics Program
     

 
·
Casing Specification Sheet
     

 
·
Offset Well References
     

 
·
Contact names and addresses

 
Additionally, the final AFE level cost estimate will be generated following the
completion of the P1™ modelling work. Five (5) P1 generated AFE revisions are
included in the lump sum. A full DWOP (drill well on paper) exercise will be
held for the programme.


15.
Detailed Well Test Design

 
A full well test design will be carried out and a detailed operational programme
generated. CONTRACTOR will undertake a full test HAZID and will utilise P1™ to
facilitate management of risks and opportunities. Specific deliverables shall
be:
 

 
Ø
Equipment Specification
     

 
Ø
Artificial Lift Design
     

 
Ø
Well Specific Procedures
     

 
Ø
Offset Well References
     

 
Ø
Equipment Selection
     

 
Ø
Detailed Equipment Layouts
     

 
Ø
Data Gathering and sampling requirements



Section IV
 
33

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
18.
REPUBLIC OF GUINEA Representation/Permitting with regard to Environmental Impact
Assessment

 
Subject to Clause 1, above, CONTRACTOR will undertake the preparation of all
statutory permits, applications, notifications and reports to the Ministry,
including any that are needed for or involved with an Environmental Impact
Assessment that shall be required.
 
19.
HSE Management System

 
Subject to Clause 3, above, CONTRACTOR will prepare the following documentation
and carry out the following activities ahead of the commencement of well
operations:


 
Ø
Prepare the Management System Interface Document (MSID - bridging document)
which will cover, inter alia:-

 
o
HSE Management during the various stages of the execution of the WORK; and

 
o
Well Control Contingency Planning;

 

 
Ø
Prepare the Emergency Response & Security Plan (ERP)
     

 
Ø
Rig audit
     

 
Ø
Carry out an emergency response exercise.



20. 
Reporting Systems

 
CONTRACTOR  will  set  up  a  full  reporting  system  for  the  project.
 Specific deliverables will be:



 
Ø
Prepare and publish key performance indicators
     

 
Ø
Prepare the well site reporting system
     

 
Ø
Prepare the Partners reporting system
     

 
Ø
Prepare loss reporting
     

 
Ø
Prepare cost tracking and reporting
     

 
Ø
Arrange computer facilities

 
Section IV
 
34

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     



21. 
Operations Preparation

 
CONTRACTOR will undertake all activities necessary prior to commencing
operations including rig move preparation, setting up the logistics base,
preparing reporting systems and holding the pre-operations meetings.
 
22. 
Operations Management

 
CONTRACTOR will supply a full well management operations team to supervise all
drilling, well testing and completions operations. This team will comprise of:
 
 
·
Project Manager

 
 
·
Well team Leader/Drilling Superintendent

 
 
·
Senior Drilling Engineer

 
 
·
Operations Drilling Engineer

 
 
·
Materials and Logistics Superintendent

 
 
·
Operations Accountant

 
 
·
Logistics Base Supervisor

 
 
·
Senior Drilling Supervisor

 
 
·
Night Drilling Supervisor

 
 
·
Offshore Materials Manager

 
 
·
HSEQ Supervisor

 
 
·
Wellsite Geologist

 
 
·
Senior Well Test Engineer(PE)

 
CONTRACTOR shall provide the COMPANY with a list of all CONTRACTOR’s personnel
who will be assigned to providing services hereunder, including a description of
their relevant professional and work experiences.


23. 
Operations Wrap-up

 
CONTRACTOR will carry out all activities necessary to close-out the operation,
including return of all rental items, suitable storage of residual consumables
and full financial/material reconciliations. A full set of well reports,
inclusive of a lessons learned database, will be generated for future reference.
It is anticipated that these activities should conclude approximately eight (8)
weeks after cessation of operations.


Section IV
 
35

--------------------------------------------------------------------------------

 


[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
SECTION V – HEALTH, SAFETY AND ENVIRONMENT
 
1. 
MANAGEMENT OF HEALTH, SAFETY AND ENVIRONMENTAL PROTECTION

 

 
1.1 
Health, Safety and Environmental Policies

 
The CONTRACTOR shall have and/or implement a Health, Safety and Environmental
Policy (“HSE Policy”) which is compatible with COMPANY “Statement of Policy on
Health, Safety and the Environment” as amended from time to time, and shall
where relevant ensure that sub-contractor’s HS&E policies are also compatible
with the above mentioned policies. This HSE Policy shall be implemented in full
cooperation with the HSE consultant of COMPANY’s choosing, which shall report
directly to COMPANY throughout the period of Work. The HSE Policy shall
incorporate and utilize to the maximum extent possible OHSAS 18001:2007 – Health
& Safety Management.
 

 
1.2
Compliance

 
The CONTRACTOR shall have arrangements to manage compliance with all relevant
statutory provisions and additional Health, Safety and Environmental obligations
imposed by this CONTRACT.
 

 
1.3 
Health, Safety and Environmental Procedures

 
The CONTRACTOR’S Health, Safety and Environmental Management System shall
include a comprehensive set of working procedures for the control and
implementation of Health, Safety and Environmental aspects such as, but not
limited to:
 

 
Ø
Supply and use of Personal Protective Equipment
     

 
Ø
Risk Assessment
     

 
Ø
Medical / First Aid Facilities
     

 
Ø
Incident Reporting, Investigation and Analysis
     

 
Ø
Emergency Response
     

 
Ø
Safety Training
     

 
Ø
Waste Management



Section V
 
36

--------------------------------------------------------------------------------

 
 
[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     




 
Ø
Drug and Alcohol Policy

 

 
1.4
Environmental Protection

 
The CONTRACTOR’S Environmental Policies shall where applicable be compatible
with COMPANY’S “Statement of Policy on Health, Safety and the Environment” as
amended from time to time.
 

 
1.5
Waste Disposal

 
The CONTRACTOR shall act to minimise the total quantity of waste resulting from
execution of the works.The CONTRACTOR shall be committed to handling and
disposing of wastes from their operations in a safe and environmentally sound
manner.


Section V
 
37

--------------------------------------------------------------------------------

 


[ex10-1logo1.jpg]
 
[ex10-1logo2.jpg]   
     
CONTRACT NUMBER: AGR/C*/10
between
SCS CORPORATION
and
AGR PEAK WELL MANAGEMENT LIMITED
for
PROVISION OF WELL CONSTRUCTION
PROJECT MANAGEMENT SERVICES
 
Date: November 24, 2010
     

 
SECTION VI – ADMINISTRATION INSTRUCTIONS
 
MONTHLY INVOICING
 
1. 
CONTRACTOR will be entitled to invoice COMPANY twice per month.

 
2. 
CONTRACTOR must provide appropriate supporting documentation to invoices.

 
3. 
Failure  to  follow  these  instructions  will  result  in  invoices  being
 returned  to CONTRACTOR.



Section VI
 
38

--------------------------------------------------------------------------------

 

Contracts for the


Offshore Oil and Gas Industry
 
General Conditions of Contract (including Guidance Notes) for Well Services


¨
Now published under the auspices of
LOGIC
 
Leading Oil & Gas industry Competitiveness
 
www.logic-oil.com
   
¨
 



Edition 2 - March 2001 Scanned - Nov 2002

 

--------------------------------------------------------------------------------

 

 
Downloaded version of contract - see printed edition for original © LOGIC
IMPORTANT NOTICE:
 
These Standard Contracts for the UK Offshore Oil and Gas Industry have been
developed by the Standard Contracts Committee (formerly CRINE Standard Contracts
Committee) and issued by LOGIC in good faith for use in the UK offshore oil and
gas industry. However, they may not be appropriate for every circumstance and do
not deal with every eventuality. By downloading a copy of any of these Standard
Contracts, the user accepts that the individual members of the Standard
Contracts Committee and their respective companies, organisations and industry
bodies including LOGIC shall have no liability, whether in contract, tort/delict
(including negligence) or howsoever, for any loss arising out of their use and
that it is the user’s responsibility to take legal advice in each instance, in
particular but without limitation on any relevant changes in law since the
Standard Contract was issued.
 
LOGIC - Leading Oil and Gas Industry Competitiveness
 
LOGIC is an industry funded organisation that will work with companies
throughout the Oil and Gas industry to stimulate collaboration and radically
improve competitiveness. The formation of LOGIC was one of the key deliverables
of the Oil and Gas Industry Task Force (OGITF - now PILOT), as such LOGIC will
deliver according to industry needs and forge links with other industry bodies
and initiatives such as the Industry Technology Facilitator (ITF). Initial
funding for LOGIC has been provided by the UK Government's Oil and Gas Industry
Development Directorate and six leading trade associations (UKOOA, IADC, EIC,
OCA, IMCA, WSCA).
 
CRINE is a wholly owned subsidiary of LOGIC and as a result LOGIC now has
responsibility for the Standard Contracts with an active, cross-industry
committee continuing to review them - a list of current members can be viewed on
the Standard Contracts part of the LOGIC website - www.logic-oil.com, as well as
details on how to obtain the Printed Versions of the Standard Contracts and
other former CRINE documents (e.g. Proceedings and Functional Specifications).
 
Downloaded Documents
 
Download versions are scanned images of the printed editions of the contracts
except for the header, a new cover, this page with a disclaimer and the LOGIC
contact details and the errata (published up to the date of scanning).
 
Contact information:
 
For further details on LOGIC’s activities - including Supply Chain, e-Business
and a range of other pan-industry Projects and Events:
 
Telephone: + 44 - 1224 - 853420 Email: logic@logic-oil.com Web
www.logic-oil.com For former CRINE
 
activities and Standard Contracts: contracts@logic-oil.com
 
This page and cover prepared November 2002
 
File: A Disclaimer
 

--------------------------------------------------------------------------------


 
Background
 
These model contracts are part of a series of different models - "Contracts for
the Offshore Oil and Gas Industry1The first editions of these model contracts
were published in 1997, as "CRINE" contracts.
 
CRINE was founded in 1992 as a cost reduction initiative initially to reduce the
capital costs of developing oil and gas fields by some 30% in the face of low
oil prices. This evolved into CRINE Network, which was supported by the UK oil
and gas exploration and production industry with the added objective of
increasing the global competitiveness of its participants. In the course of this
a number of initiatives were established, one of which was to introduce model
contract documents for use in the industry.
In 1999 the UK Oil and Gas Industry Task Force (OGITF) proposed a number of new
initiatives, one of which was LOGIC (Leading Oil & Gas Industry
Competitiveness). The prime task of LOGIC is to lead the improvement of
competitiveness of the UK oil and gas industry. LOGIC is a separate company with
its own Board of Directors consisting of representatives from the founding
industry organisations, such as the DTI, UKOOA and five leading trade
organisations (UKOOA, OCA, I ADC, EIC and IMCA). LOGIC became fully operational
during 2000 and its strategic objectives are to:
• 
Sustain UKCS activity : to enable discoveries to become economic and thus
developed prospects to become economic and thus drilled field lives to be
extended the maximisation of economic recovery of reserves

•
Increase export potential and international competitiveness by helping the
industry to embrace new ways of working and contracting, supply chain
improvements, utilisation of innovative technology and industry-wide
cooperation.

 
LOGIC currently has two main activities, namely providing Supply Chain
consultancy and advice and stimulating and leading greater industry
collaboration.
 
CRINE is now a wholly owned subsidiary of LOGIC.
Further information about LOGIC can be obtained on the website www.logic-
oil.com.
 

--------------------------------------------------------------------------------


 
Contracts for the Offshore Oil and Gas Industry
 
General Conditions of Contract (including Guidance Notes)
for Well Services
 
Edition 2 - March 2001
 

--------------------------------------------------------------------------------


 
© LOGIC
 
All rights reserved. No part of this document may be reproduced by any means, or
transmitted, or translated into a machine language without the written
permission of LOGIC.
 
ISBN 0 85293 311 8
 
General Conditions of Contract for Well Services
 
Published on behalf of LOGIC by the Institute of Petroleum, London.
 
Leading Oil & Gas Industry Competitiveness (LOGIC) is a company registered under
the Companies Act limited by guarantee and registered in Scotland No. 199292.
 
The information given in this publication is given in good faith and belief in
its accuracy. However, the individual members of the Standard Contracts
Committee and their respective companies, organisations and industry bodies
including LOGIC do not accept any legal liability or responsibility whatsoever
for the consequences of its use or misuse in any particular circumstances.

 

--------------------------------------------------------------------------------

 
 
WELL SERVICES
 
General Conditions of Contract for Well Services
 
Part 1 - General Conditions of Contract
 

--------------------------------------------------------------------------------


 
WELL SERVICES
 
CONTENTS
 
Contracts for the
1
Offshore Oil and Gas Industry
1
LOGIC
1
General Conditions of Contract for Well Services
46
Part 2 - Guidance Notes
46
1.
 

 
 

--------------------------------------------------------------------------------

 

WELL SERVICES
 
1. DEFINITIONS
 
The following definitions shall be used for the purpose of interpreting the
CONTRACT.
Further definitions not contained in this Clause shall apply to the Section in
which they are stated and subsequent Sections.
 
 
1.1
"AFFILIATE" shall mean any subsidiary or parent or holding company of any
company or any other subsidiary of such parent or holding company. For the
purpose of this definition, "subsidiary" and "holding company11 shall have the
meaning assigned to it under Section 736, Companies Act, 1985, as amended by
Section 144, Companies Act 1989.

 
 
1.2
"COMPANY GROUP" shall mean the COMPANY, its CO-VENTURERS, its and their
respective AFFILIATES and its and their respective directors, officers and
employees (including agency personnel), but shall not include any member of the
CONTRACTOR GROUP.

 
 
1.3
"COMPANY REPRESENTATIVE" shall mean that person referred to in Clause 3.

 
 
1.4
"CONTRACT" shall have the meaning described in Section I - Form of Agreement,

 
 
1.5
"CONTRACT PRICE" shall mean the price for the WORK calculated in accordance with
Section III - Remuneration, exclusive of Value Added Tax.

 
 
1.6
"CONTRACTOR GROUP" shall mean the CONTRACTOR, its SUBCONTRACTORS, its and their
AFFILIATES, its and their respective directors, officers and employees
(including agency personnel), but shall not include any member of the COMPANY
GROUP. "CONTRACTOR GROUP" shall also mean subcontractors (of any tier) of the
SUBCONTRACTOR who are performing WORK offshore or at any wellsites, their
AFFILIATES, their directors, officers and employees (including agency
personnel).

 
 
1.7
"CONTRACTOR REPRESENTATIVE" shall mean that person referred to in Clause 3.

 
 
1.8
"CO-VENTURER" shall mean any other entity with whom the COMPANY is or may be
from time to time a party to a joint operating agreement or unitisation
agreement or similar agreement relating to the operations for which the WORK is
being performed and the successors in interest of such CO-VENTURER or the
assignees of any interest of such CO-VENTURER.

 
 
1.9
"SUBCONTRACT" shall mean any contract between the CONTRACTOR and any party
(other than the COMPANY or any employees of the CONTRACTOR) for the performance
of any part of the WORK.

 
 
1.10
"SUBCONTRACTOR" shall mean any party (other than the CONTRACTOR) to a
SUBCONTRACT.

 
 
1.11
"TECHNICAL INFORMATION" shall mean all such information provided by or caused to
be provided by the COMPANY pursuant to the CONTRACT.

 
 
1.12
"VARIATION" shall mean such instructions or adjustments as set out in Clause 11.

 
 
1.13
"WORK" shall mean all work that the CONTRACTOR is required to carry out in
accordance with the provisions of the CONTRACT, including the provision of all
materials, services and equipment to be rendered in accordance with the
CONTRACT.

 
Edition 2 - March 2001
Page No. 9

--------------------------------------------------------------------------------


 
WELL SERVICES
 
1.14
"WORKSITE" shall mean the lands, waters and other places on, under, in or
through which the WORK is to be performed including offshore installations,
floating construction equipment, vessels (including the area covered by approved
anchor patterns) and places where equipment, materials or supplies are being
obtained, stored or used for the purposes of the CONTRACT.

 
2.
INTERPRETATION

 
2.1
All instructions, notices, agreements, authorisations, approvals and
acknowledgements shall be in writing. All such documentation together with all
correspondence and other documents shall be in the English language.

 
Nevertheless, if for any reason it is considered necessary by the COMPANY to
give an instruction to the CONTRACTOR orally in the first instance, the
CONTRACTOR shall comply with such instruction. Any such oral instruction shall
be confirmed in writing as soon as is possible under the circumstances, provided
that, if the CONTRACTOR confirms in writing any such oral instruction which is
not contradicted in writing by the COMPANY without undue delay, it shall be
deemed to be an instruction in writing by the COMPANY.
 
2.2
Any reference to statute, statutory provision or statutory instrument shall
include any re-enactment or amendment thereof for the time being in force.

 
3* COMPANY AND CONTRACTOR REPRESENTATIVES
 
3.1
General

 
 
(a)
The COMPANY REPRESENTATIVE and CONTRACTOR REPRESENTATIVE are the persons named
as such in Appendix 1 to Section I - Form of Agreement.

 
 
(b)
Such representatives, or delegates appointed in accordance with the provisions
of this Clause 3, shall be readily available to enable both the COMPANY and the
CONTRACTOR to discharge their obligations under the CONTRACT.

 
 
(c)
The COMPANY REPRESENTATIVE and any person authorised by him shall have access at
all reasonable times to the WORKSITE and the CONTRACTOR shall afford every
facility for and every assistance in obtaining the right of access.

 
3.2
COMPANY REPRESENTATIVE

 
 
(a)
The COMPANY REPRESENTATIVE has the authority to commit the COMPANY in all
matters under the CONTRACT and, subject to any delegation of such authority
which shall be notified to the CONTRACTOR in writing, shall be responsible for
issuing to and receiving from the CONTRACTOR all notices, information,
instructions and decisions.

 
 
(b)
By notice to the CONTRACTOR, the COMPANY REPRESENTATIVE may at any time delegate
any of his authority to any nominated deputy. Such notice shall specify the
precise authority of any such deputy and shall be sent to the CONTRACTOR
REPRESENTATIVE.

 
 
(c)
The COMPANY may change the COMPANY REPRESENTATIVE at any time and shall notify
the CONTRACTOR of any change.

 
 
(d)
Except as expressly stated in the CONTRACT, the COMPANY REPRESENTATIVE has no
powers to amend the CONTRACT or to relieve the CONTRACTOR from any of its
obligations under the CONTRACT.

 
Edition 2 - March 2001
Page No. 10

--------------------------------------------------------------------------------


 
WELL SERVICES
 
3.3
CONTRACTOR REPRESENTATIVE

 
(a)
The CONTRACTOR REPRESENTATIVE has the authority to commit the CONTRACTOR to any
course of action within the rights and obligations of the CONTRACTOR under the
CONTRACT and, subject to any delegation of such authority which shall be
notified to the COMPANY in writing, shall be responsible for issuing to and
receiving from the COMPANY all notices, information, instructions and decisions.

 
 
(b)
The CONTRACTOR REPRESENTATIVE may delegate any of his authority to any nominated
deputy, the terms of such delegation being subject to the prior approval of the
COMPANY which shall not be unreasonably withheld or delayed.

 
 
(c)
The CONTRACTOR shall not change the CONTRACTOR REPRESENTATIVE or any nominated
deputy without cause without the prior approval of the COMPANY which shall not
unreasonably be withheld or delayed.

 
 
(d)
The CONTRACTOR REPRESENTATIVE has no powers to amend the CONTRACT.

 
4.
CONTRACTOR’S GENERAL OBLIGATIONS

 
4.1
The CONTRACTOR shall provide all management, supervision, personnel, materials
and equipment, (except materials and equipment specified to be provided by the
COMPANY), plant, consumables, facilities and all other things whether of a
temporary or permanent nature, so far as the necessity for providing the same is
specified in or reasonably to be inferred from the CONTRACT.

 
4.2
The CONTRACTOR shall cariy out all of its obligations under the CONTRACT and
shall execute the WORK with all due care and diligence and with the skill to be
expected of a reputable contractor experienced in the types of work to be
carried out under the CONTRACT.

 
4.3
The CONTRACTOR shall take full responsibility for the adequacy, stability and
safety of all its operations and methods necessary for the performance of the
WORK and shall keep strictly to the provisions of Section V - Health, Safety and
Environment.

 
4.4
Except to the extent that it may be legally or physically impossible or create a
hazard to safety the CONTRACTOR shall comply with the COMPANY’s instructions and
directions on all matters relating to the WORK.

 
4.5
Materials and Equipment

 
 
(a)
Materials and equipment or parts thereof provided by the CONTRACTOR for which
there is no detailed specification included in the CONTRACT shall be new or as
new, of good quality and workmanship and fit for the intended purpose where a
purpose is defined in the CONTRACT or, where no such purpose is defined, fit for
its ordinary purpose.

 
 
(b)
Notwithstanding the provisions of Clause 4.5(a) in respect of materials and
equipment specified in Appendix 1 to Section I - Form of Agreement which shall
ultimately become the property of the COMPANY, the CONTRACTOR shall ensure that
such materials and equipment meet the COMPANY’s specific requirements with
regard to any quality, quantity or specifications which are set out in the
CONTRACT and in accordance with good oilfield and engineering practice. However,
in respect of such items there are no irhplied warranties of merchantability,
satisfactory quality or fitness for a particular purpose.

 
Edition 2 - March 2001
Page No. 11

--------------------------------------------------------------------------------


 
WELL SERVICES
 
4.6
In order to ensure that performance and completion of the WORK are not delayed
or impeded the CONTRACTOR shall be responsible for the timely provision of all
matters referred to in Clause 4.1 and, where provided for elsewhere in the
CONTRACT, for the timely request of COMPANY provided materials, services and
facilities.

 
4.7
The COMPANY reserves the right to let other contracts associated with the WORK.
The CONTRACTOR shall afford the COMPANY and other contractors of the COMPANY
reasonable access and opportunity for the performance of their work or contracts
and shall co-operate fully with such parties.

 
4.8
The CONTRACTOR shall be responsible for the programming of the WORK.

 
4.9
On completion of the WORK or any portion thereof, the CONTRACTOR shall without
delay clear and remove all equipment and materials provided by the CONTRACTOR
including debris, thereby leaving the WORKSITE in a clean, tidy and safe
condition.

 
4.10
Surplus COMPANY material in the possession of the CONTRACTOR on completion of
the WORK shall be disposed of by the CONTRACTOR in accordance with the
instructions of the COMPANY REPRESENTATIVE which shall be the subject of a
VARIATION in accordance with Clause 11.

 
5.
OFFSHORE TRANSPORTATION AND ACCOMMODATION

 
5.1
The CONTRACTOR shall be provided with, at no cost to the CONTRACTOR, all
offshore accommodation and messing and all routine and medi-vac transportation
for personnel provided by CONTRACTOR GROUP and for equipment and materials
provided by CONTRACTOR GROUP which are capable of transportation by helicopter
or supply boat between the COMPANY designated heliport and supply base as
specified in Appendix 1 to Section I - Form of Agreement and the offshore part
of the WORKSITE.

 
5.2
The costs of non-routine transportation requested by the CONTRACTOR may, at the
sole option of the COMPANY, be recovered from the CONTRACTOR.

 
6.
CONTRACTOR TO INFORM ITSELF

 
6.1
The CONTRACTOR shall be deemed to have satisfied itself, before entering into
the CONTRACT, as to the extent and nature of the WORK including but not limited
to the services, personnel, materials and equipment, plant, consumables and
facilities required for the WORK, the correctness and sufficiency of the rates
and prices entered in Section III - Remuneration, general and local conditions,
and all other matters which could affect progress or performance of the WORK.

 
6.2
Any failure by the CONTRACTOR to take account of matters which affect the WORK
will not relieve the CONTRACTOR from its obligations under the CONTRACT.

 
6.3
The CONTRACTOR shall check all TECHNICAL INFORMATION in accordance with good
oilfield practice and advise the COMPANY of any errors or inconsistencies it
finds. The COMPANY shall resolve those errors or inconsistencies and the
CONTRACTOR shall thereafter be entitled to rely on all TECHNICAL INFORMATION
furnished to the CONTRACTOR by the COMPANY (as corrected by the COMPANY if
applicable).

 
7.
CONTRACTOR TO INFORM COMPANY/COMPANY TO INFORM CONTRACTOR

 
7.1
The CONTRACTOR shall notify the COMPANY without undue delay of all things which
in the opinion of the CONTRACTOR appear to be deficiencies, omissions,
contradictions or ambiguities in the CONTRACT or conflicts with applicable law.

 
Edition 2 - March 2001
Page No. 12

--------------------------------------------------------------------------------


 
WELL SERVICES
 
The COMPANY shall review these items and issue the necessary instructions before
the CONTRACTOR proceeds with any part of the WORK affected. Subject to the
provisions of Clause 11, the COMPANY shall issue a VARIATION if the CONTRACTOR
can show that it has suffered delay and/or incurred additional cost as a result
of any such instruction.
 
7.2
In addition to the requirements of Section V - Health, Safety and Environment,
the CONTRACTOR shall notify the COMPANY without delay of any accidents which
occur in connection with the carrying out of the WORK. The CONTRACTOR shall also
notify the COMPANY of any other incidents which occur which might affect the
carrying out of the WORK or the CONTRACT.

 
7.3
The CONTRACTOR shall notify the COMPANY immediately of any proposed or actual
stoppages of work, industrial disputes or other matters affecting or likely to
affect the carrying out or completion of the WORK.

 
When requested by the COMPANY the CONTRACTOR shall also supply to the COMPANY
other information in connection with the WORK relating to industrial relations
including but not limited to minimum rates of pay, allowances, amenities,
working hours, periods of unpaid leave and overtime.
 
7.4
The COMPANY shall without delay provide to the CONTRACTOR all information
affecting the WORK which the CONTRACTOR reasonably requires from the COMPANY in
order to properly perform the WORK in accordance with the CONTRACT.

 
8*ASSIGNMENT AND SUBCONTRACTING
 
8.1
Assignment

 
 
(a)
The COMPANY is entitled to assign the CONTRACT or any part of it or any benefit
or interest in or under it to any CO-VENTURER or AFFILIATE of the COMPANY. In
addition the COMPANY may make any such assignment to any other third party but
only with the prior agreement of the CONTRACTOR which shall not unreasonably be
withheld or delayed.

 
 
(b)
The CONTRACTOR undertakes that, in the event of any assignment described above,
it will execute without delay a formal assignment of interest in the CONTRACT to
the relevant party, to be effective upon the written assumption by the assignee
of all obligations of the COMPANY under the CONTRACT.

 
 
(c)
The CONTRACTOR shall assign neither the CONTRACT nor any part of it nor any
benefit nor interest in or under it without the prior approval of the COMPANY
which shall not unreasonably be withheld or delayed.

 
8.2
Subcontracting

 
 
(a)
The CONTRACTOR shall not subcontract the whole of the WORK. The CONTRACTOR shall
not subcontract any part of the WORK without the prior approval of the COMPANY
which approval shall not unreasonably be withheld or delayed.

 
 
(b)
Before entering into any SUBCONTRACT, whether provided for in the CONTRACT or
not, the COMPANY shall be given an adequate opportunity to review the form of
SUBCONTRACT, the choice of SUBCONTRACTOR, the part of the WORK included in the
SUBCONTRACT and any other relevant details requested by the COMPANY.

 
Edition 2 - March 2001
Page No. 13

--------------------------------------------------------------------------------


 
WELL SERVICES
 
Where the COMPANY will be required to reimburse to the CONTRACTOR the sum paid
to the SUBCONTRACTOR, any procedure for award of such SUBCONTRACTS included in
the CONTRACT shall be followed and the COMPANY shall be entitled to review all
relevant aspects of the SUBCONTRACT.
 
No SUBCONTRACT shall bind or purport to bind the COMPANY or the CO- VENTURERS.
Nevertheless the CONTRACTOR shall ensure that any SUBCONTRACTOR shall be bound
by and observe the provisions of the CONTRACT in so far as they apply to the
SUBCONTRACT.
 
(c)
Each SUBCONTRACT shall expressly provide for the CONTRACTOR’s unconditional
right of assignment of the SUBCONTRACT to the COMPANY in the event that the
COMPANY terminates the CONTRACT or the WORK.




 
(d)
The CONTRACTOR shall be responsible for all work, acts, omissions and defaults
of any SUBCONTRACTOR as fully as if they were work, acts, omissions or defaults
of the CONTRACTOR.

 
Edition 2 - March 2001
Page No. 14
 

--------------------------------------------------------------------------------

 
 
9. CONTRACTOR PERSONNEL
 
9.1
The CONTRACTOR undertakes to provide sufficient personnel at all times to ensure
performance and completion of the WORK in accordance with the provisions of the
CONTRACT.

 
9.2
All personnel employed on the WORK shall, for the work which they are required
to perform, be competent, properly qualified, skilled and experienced in
accordance with good industry practice. The CONTRACTOR shall verify all relevant
qualifications of such personnel.

 
9.3
Where key personnel of the CONTRACTOR are specified in the CONTRACT they shall
not be replaced without the prior approval of the COMPANY. Any replacement shall
work with the person to be replaced for a reasonable handover period.

 
9.4
The CONTRACTOR shall ensure that such key personnel and supervisory personnel of
the CONTRACTOR and SUBCONTRACTORS shall read, write and speak fluent English.

 
9.5
The CONTRACTOR shall make its own arrangements for the engagement of personnel,
local or otherwise, and, save in so far as the CONTRACT otherwise provides, for
their payment and onshore transport, housing, maintenance and board and lodging.

 
9.6
The CONTRACTOR shall be as responsible for any WORK performed by any agency
personnel and by any other person provided by the CONTRACTOR in connection with
the WORK as if the WORK was performed by the employees of the CONTRACTOR.

 
9.7
The CONTRACTOR shall ensure that all employees of the CONTRACTOR and any
SUBCONTRACTOR engaged in the performance of the WORK comply with applicable laws
including immigration laws and where required are in possession of a valid work
permit for the duration of the CONTRACT. When requested details of such work
permits shall be submitted to the COMPANY prior to the employee being engaged in
the WORK.

 
 
9.8
The COMPANY may instruct the CONTRACTOR to remove from the WORKSITE any person
engaged in any part of the WORK who in the reasonable opinion of the COMPANY is
either:

 
Edition 2 - March 2001
Page No. 15

--------------------------------------------------------------------------------


 
WELL SERVICES
 
 
(a)
incompetent or negligent in the performance of his or her duties; or

 
 
(b)
engaged in activities which are contrary or detrimental to the interests of the
COMPANY; or

 
 
(c)
not conforming to relevant safety procedures described in Section V - Health,
Safety and Environment or persists in any conduct likely to be prejudicial to
safety, health or the environment.

 
Any such person shall be removed forthwith from the WORKSITE. Any person removed
for any of the above reasons shall not be engaged again in the WORK or on any
other works of the COMPANY without the prior approval of the COMPANY.
 
The CONTRACTOR shall provide a suitable replacement for any such person within
24 hours or such longer time as may be agreed by the COMPANY.
 
10. DEFECTIVE PERFORMANCE
 
10.1
Where the COMPANY has found the WORK or part thereof or any rework performed by
the CONTRACTOR not to have been performed in accordance with the CONTRACT, the
COMPANY shall detail in writing within the relevant period specified in Appendix
1 to Section I - Form of Agreement the specific nature of the defect and the
Clause and Section of the CONTRACT that contains the obligation that the
CONTRACTOR has failed to meet.

 
10.2
Commencing immediately upon the notice issued under Clause 10.1 becoming
effective, the CONTRACTOR shall at its own expense and risk, reperform that part
of the WORK which has not been performed in accordance with the CONTRACT. The
CONTRACTOR’s liability in respect of such reperformance shall be limited to the
sum(s) specified in Appendix 1 to Section I - Form of Agreement.

 
10.3
Notwithstanding the CONTRACTOR’s obligation pursuant to Clause 10.2 above the
COMPANY may, at its sole option, engage a third party to perform any part of the
WORK which has not been performed or reperformed pursuant to Clause 10.2 by the
CONTRACTOR in accordance with the CONTRACT and in respect of which the COMPANY
has so notified the CONTRACTOR in accordance with Clause 10.1 above. The COMPANY
shall give notice to the CONTRACTOR of its intention to exercise this option in
which case Clause 10.2 shall not apply, and the CONTRACTOR shall cease
immediately any work being carried out under Clause 10.2.

 
10.4
Where the COMPANY, under Clause 10.3 above, engages a third party, the
CONTRACTOR shall be liable for any additional costs (including, without
limitation, the total costs of the reperformance of the relevant part of the
WORK by the third party) reasonably incurred by the COMPANY as a direct result
of the defective performance or reperformance of the relevant part of the WORK
by the CONTRACTOR, providing however that the maximum amount of such additional
costs for which the CONTRACTOR shall be liable in respect of each defectively
performed or reperformed part of the WORK shall be limited to the sum(s)
specified in Appendix 1 to Section I - Form of Agreement.

 
10.5
Notwithstanding the other provisions of this Clause 10, the COMPANY shall
provide at its own cost any services and/or materials as listed in Section VI -
Company’s General Obligations which the COMPANY considers the CONTRACTOR
requires to undertake properly such performance or reperformance.

 
10.6
The CONTRACTOR shall be responsible for correcting any defect in material and
workmanship in any supplied materials or equipment, within the relevant period
referred to in Clause 10.1. However, the CONTRACTOR shall not be liable for :

 
 
(a) the costs of routine maintenance for such materials and equipment; or

 
Edition 2 - March 2001
Page No. 16

--------------------------------------------------------------------------------


 
WELL SERVICES
 
 
(b) the costs of correcting any such defects which result from the following :

 
 
(i)
incorrect operation by the COMPANY; or

 
 
(ii)
the reasonable actions of the CONTRACTOR in relying on TECHNICAL INFORMATION; or

 
 
(iii)
actual operating conditions being different from those specified in the CONTRACT
or in any VARIATIONS; or

 
 
(iv)
defects in materials and equipment supplied by the COMPANY which could not
reasonably have been discovered by the CONTRACTOR.

 
11.
VARIATIONS

 
11.1
The COMPANY has the right to issue instructions to the CONTRACTOR at any time to
make any variations to the WORK which are within the capability and resources of
the CONTRACTOR. The CONTRACTOR shall proceed immediately as instructed.

 
11.2
Any adjustment to the CONTRACT PRICE resulting from any variation shall be
valued at the appropriate rates and prices included in the CONTRACT or, in the
absence of any appropriate rates and prices, a fair valuation shall be made.

 
12.
FORCE MAJEURE

 
12.1
Neither the COMPANY nor the CONTRACTOR shall be responsible for any failure to
fulfil any term or condition of the CONTRACT if and to the extent that
fulfilment has been delayed or temporarily prevented by a force majeure
occurrence, as hereunder defined, which has been notified in accordance with
this Clause 12 and which is beyond the control and without the fault or
negligence of the party affected and which, by the exercise of reasonable
diligence, the said party is unable to provide against.

 
12.2
For the purposes of this CONTRACT only the following occurrences shall be force
majeure:

 
 
(a)
Riot, war, invasion, act of foreign enemies, hostilities (whether war be
declared or not), acts of terrorism, civil war, rebellion, revolution,
insurrection of military or usurped power;

 
 
(b)
Ionising radiations or contamination by radio-activity from any nuclear fuel or
from any nuclear waste from the combustion of nuclear fuel or radio-active,
toxic, explosive or other hazardous properties of any explosive nuclear assembly
or nuclear component thereof;

 
 
(c)
Pressure waves caused by aircraft or other aerial devices travelling at sonic or
supersonic speeds;

 
 
(d)
Earthquake, flood, fire, explosion and/or other natural physical disaster, but
excluding weather conditions as such, regardless of severity;

 
(e)
Strikes at a national or regional level or industrial disputes at a national or
regional level, or strikes or industrial disputes by labour not employed by the
affected party its subcontractors or its suppliers and which affect a
substantial or essential portion of the WORK;

 
 
(f)
Maritime or aviation disasters;

 
Edition 2 - March 2001
Page No. 17

--------------------------------------------------------------------------------


 
WELL SERVICES
 
(g)
Changes to any general or local Statute, Ordinance, Decree, or other Law or any
regulation or bye-law of any local or other duly constituted authority or the
introduction of any such Statute, Ordinance, Decree, Law, regulation or bye-law.

 
12.3
In the event of a force majeure occurrence, the party that is or may be delayed
in performing the CONTRACT shall notify the other party without delay giving the
full particulars thereof and shall use all reasonable endeavours to remedy the
situation without delay.

 
12.4
Save as otherwise expressly provided in the CONTRACT, no payments of whatever
nature shall be made in respect of a force majeure occurrence.

 
12.5
Following notification of a force majeure occurrence in accordance with Clause
12.3, the COMPANY and the CONTRACTOR shall meet without delay with a view to
agreeing a mutually acceptable course of action to minimise any effects of such
occurrence.

 
13. SUSPENSION
 
13.1
The COMPANY shall have the right, by notice to the CONTRACTOR, to suspend the
WORK or any part thereof to the extent detailed in the notice, for any of the
following reasons;

 
 
(a)
subject only to Clause 13.3, in the event of some default on the part of the
CONTRACTOR; or

 
 
(b)
in the event that suspension is necessary for the proper execution or safety of
the WORK, or persons; or

 
 
(c)
to suit the convenience of the COMPANY.

 
13.2
Upon receipt of any such notice, the CONTRACTOR shall, unless instructed
otherwise:

 
 
(a)
discontinue the WORK or the part of the WORK detailed in the notice, on the date
and to the extent specified; and

 
 
(b)
properly protect and secure the WORK as required by the COMPANY.

 
13.3
Jn the event of default on the part of the CONTRACTOR and before the issue by
the COMPANY of a notice to suspend the WORK or any part thereof the COMPANY
shall give notice of default to the CONTRACTOR giving details of such default.
If the CONTRACTOR, upon receipt of such notice, does not commence and thereafter
continuously proceed with action satisfactory to the COMPANY to remedy such
default the COMPANY may issue a notice of suspension in accordance with the
provisions of Clause 13.1.

 
13.4
Unless the suspension arises as a result of default on the part of the
CONTRACTOR, the CONTRACTOR shall be reimbursed in accordance with the provisions
of Section III - Remuneration or, in the absence of such provisions, in
accordance with Clause 11.

 
13.5
If suspension results from default on the part of the CONTRACTOR any additional
costs reasonably incurred by the COMPANY as a direct result shall be recoverable
by the COMPANY from the CONTRACTOR. The CONTRACTOR’s liability in respect of
such additional costs shall be limited to the sum specified in Appendix 1 to
Section I - Form of Agreement.

 
Edition 2 - March 2001
Page No. 18

--------------------------------------------------------------------------------


 
WELL SERVICES
 
13.6
The COMPANY may, by further notice, instruct the CONTRACTOR to resume the WORK
to the extent specified.

 
13.7
In the event of any suspension, the COMPANY and the CONTRACTOR shall meet at not
more than seven (7) day intervals with a view to agreeing a mutually acceptable
course of action during the suspension.

 
13.8
If the period of any suspension not arising as a result of default on the part
of the CONTRACTOR exceeds the period stated in Appendix 1 to Section I - Form of
Agreement, the CONTRACTOR may serve a notice on the COMPANY requiring permission
within fourteen (14) days from the receipt of such notice to proceed with the
WORK or that part thereof subject to suspension. If within the said fourteen
(14) days the COMPANY does not grant such permission the CONTRACTOR, by a
further notice, may (but is not bound to) elect to treat the suspension as
either:

 
 
(a)
where it affects part only of the WORK, an omission of such part under Clause
11; or

 
 
(b)
where it affects the whole of the WORK, termination in accordance with Clause
23.1 (a).

 
14. TERMS OF PAYMENT
 
14.1
For the performance and completion of the WORK, the COMPANY shall pay or cause
to be paid to the CONTRACTOR the amounts provided in Section III - Remuneration
at the times and in the manner specified in Section III and in this Clause.

 
14.2
Except where it is expressly provided that the COMPANY shall carry out an
obligation under the CONTRACT at its own cost, all things to be supplied or
performed by the CONTRACTOR under the CONTRACT shall be deemed to be included in
the rates and prices included in Section III - Remuneration. Without limitation
all obligations of the CONTRACTOR pursuant to the provision of Clause 10 shall
be performed by the CONTRACTOR at its sole cost and expense.

 
14.3
The CONTRACTOR shall submit to the COMPANY an invoice within thirty (30) days of
the end of each calendar month.

 
Following completion of the whole of the WORK, the CONTRACTOR shall not be
entitled to receive any payment on any invoice received by the COMPANY after the
time specified in Appendix 1 to Section I - Form of Agreement, as the latest
time for receipt of invoices. Nevertheless the COMPANY may, at its sole
discretion, make payment against any such invoice.
 
14.4
To the extent that payments to be made under the CONTRACT attract Value Added
Tax, the proper amount of such tax shall be shown as a separate item on the
invoice; Value Added Tax shall be added to the CONTRACT PRICE as appropriate.

 
14.5
Each invoice shall show separately the individual amounts under each of the
headings in Section III - Remuneration, and shall quote the COMPANY Contract
Reference Number, Title and such other details as may be specified in the
CONTRACT.

 
Each invoice shall be forwarded to the address specified in Appendix 1 to
Section I - Form of Agreement.
 
14.6
Within thirty (30) days from receipt of a correctly prepared and adequately
supported invoice by the COMPANY at the address specified in the CONTRACT, the
COMPANY shall make payment in respect of such invoices as follows:

 
Edition 2 - March 2001
Page No. 19

--------------------------------------------------------------------------------


 
WELL SERVICES
 
 
(a)
for payments in Sterling the COMPANY shall make payment of the due amount into
the bank account of the CONTRACTOR specified in the CONTRACT or otherwise
notified by the CONTRACTOR, using the Banker’s Automated Clearing System; or

 
 
(b)
for payments in foreign currencies the COMPANY shall make payment of the due
amount in the appropriate currency into the bank account of the CONTRACTOR
specified in the CONTRACT or otherwise notified by the CONTRACTOR.

 
14.7
If the COMPANY disputes any items on any invoice in whole or in part or if the
invoice is prepared or submitted incorrectly in any respect, the COMPANY shall
notify the CONTRACTOR of the reasons and request the CONTRACTOR to issue a
credit note for the unaccepted part or whole of the invoice as applicable. Upon
receipt of such credit note the COMPANY shall be obliged to pay the undisputed
part of a disputed invoice.

 
If any other dispute connected with the CONTRACT exists between the parties the
COMPANY may withhold from any money which becomes payable under the CONTRACT the
amount which is the subject of the dispute. The COMPANY shall not be entitled to
withhold monies due to the CONTRACTOR under any other contracts with the COMPANY
as set off against disputes under the CONTRACT, nor shall it be entitled to
withhold monies due under the CONTRACT as set off against disputes under any
other contract.
 
On settlement of any dispute the CONTRACTOR shall submit an invoice for sums due
and the COMPANY shall make the appropriate payment in accordance with the
provisions of Clause 14.6 and Clause 14.9 where applicable.
 
14.8
Neither the presentation nor payment nor non-payment of an individual invoice
shall constitute a settlement of a dispute, an accord and satisfaction, a remedy
of account stated, or otherwise waive or affect the rights of the parties
hereunder.

 
In particular the COMPANY may correct or modify any sum previously paid in any
or all of the following circumstances:
 
(a) 
any such sum was incorrect; or

 
(b) 
any such sum was not properly payable to the CONTRACTOR; or

 
 
(c)
any work in respect of which payment has been made and which does not comply
with the terms of the CONTRACT.

 
14.9
Interest shall be payable for late payment of correctly prepared and supported
invoices. The amount of interest payable shall be the current Bank of England
"Base Rate* plus the percentage specified in Appendix 1 to Section I - Form of
Agreement calculated on a daily basis or in the absence of such percentage, Bank
of England "Base Rate' plus three percent (3%) from the due date for payment
until actual payment.

 
14.10
If the COMPANY at any time incurs costs which, under the provisions of the
CONTRACT, the COMPANY is entitled to recover from the CONTRACTOR, the COMPANY
may invoice the CONTRACTOR for such costs, provided always that the COMPANY may
deduct the amount of such costs from any amount due, or that may become due to
the CONTRACTOR under the CONTRACT.

 
The CONTRACTOR shall pay the COMPANY within thirty (30) days of receipt of
invoice any sums outstanding after such deduction.
 
Edition 2 - March 2001
Page No. 20

--------------------------------------------------------------------------------


 
WELL SERVICES
 
14.11
For the purposes of Clause 14.10, and elsewhere in the CONTRACT, wherever a
party to the CONTRACT is entitled to recover from another party any costs
incurred, then the amount of such costs shall be the amount of all claims,
losses, damages, charges, disbursements, costs (including amounts paid to third
parties), overheads and expenses directly resulting from the matter in question,
but no element of profit.

 
15. TAXES AND TAX EXEMPTION CERTIFICATES
 
15.1
The CONTRACTOR shall in accordance with the provisions of Clause 18, except as
may otherwise be provided in Section III - Remuneration, be responsible for:

 
 
(a)
the payment of all taxes, duties, levies, charges and contributions (and any
interest or penalties thereon) for which the CONTRACTOR is liable as imposed by
any appropriate government authority whether of the United Kingdom or elsewhere,
whether or not they are calculated by reference to the wages, salaries, benefits
or expenses and other remuneration paid directly or indirectly to persons
engaged or employed by the CONTRACTOR; and

 
 
(b)
the payment of all taxes, duties, levies, charges and contributions (and any
interest or penalties thereon) including but not limited to income, profits,
corporation taxes and taxes on capital gains, turnover and added value taxes for
which the CONTRACTOR is liable, whether arising in the United Kingdom, its
territorial waters, its continental shelf or elsewhere, now or hereafter levied
or imposed by any appropriate government authority whether of the United Kingdom
or elsewhere, arising from this CONTRACT; and

 
 
(c)
compliance with all statutoiy obligations to make deductions on account of and
remit the required amounts to any appropriate government authority whether of
the United Kingdom or elsewhere, including, but not limited to income tax, PAYE,
national insurance, employee taxes, charges, social security costs, levies and
contributions whether or not they are measured by the wages, salaries or other
remuneration or benefits paid to persons employed by the CONTRACTOR, or persons
providing services in connection with the CONTRACT to the CONTRACTOR, and the
imposition of a similar obligation upon any SUBCONTRACTOR or any other person
employed by them or providing services to them in connection with the CONTRACT;
and

 
 
(d)
ensuring that any SUBCONTRACTOR or any other person employed, or providing
services on or in connection with the CONTRACT shall comply with this Clause 15.

 
15.2
The CONTRACTOR shall supply to the COMPANY all such information, in connection
with activities under the CONTRACT, as is necessary to enable the COMPANY to
comply with the lawful demands for such information by any appropriate
government authority whether of the United Kingdom or elsewhere.

 
15.3
Where the CONTRACTOR, any SUBCONTRACTOR or any other person employed by them, or
providing services to them on or in connection with the CONTRACT, is or may
become liable for tax as a result of the operation of Section 38 Finance Act
1973 and/or Section 830 Income and Corporation Taxes Act 1988 and/or Section 276
Taxation of Chargeable Gains Act 1992, and if such a person, within forty five
(45) days of the EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT, is not able to
exhibit to the reasonable satisfaction of the COMPANY that the person is
"resident" for tax purposes within the United Kingdom, the CONTRACTOR shall,
where the WORK or any part thereof is to be performed within the United Kingdom
and/or within a "designated area", obtain for itself and procure that any such
SUBCONTRACTOR or other person employed by them, or providing services to them on
or in connection with the CONTRACT obtains a United Kingdom Inland Revenue
Certificate of Exemption in favour of the COMPANY in accordance with the
provisions of paragraph 7 of Schedule 15 Finance Act 1973 and any statutory
amendment thereto. The CONTRACTOR shall immediately upon receipt thereof,
forward such certificate to the COMPANY or where such certificate is refused,
the CONTRACTOR shall upon being so informed, immediately notify the COMPANY of
such refusal.

 
Edition 2 - March 2001
Page No. 21

--------------------------------------------------------------------------------


 
WELL SERVICES
 
If such Certificate of Exemption is not obtained within forty five (45) days of
the EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT, or having been obtained is
subsequently withdrawn, the COMPANY shall have the right to make deductions from
any amounts due to the CONTRACTOR up to the maximum estimated potential tax
liability arising to the person or persons whose certificate of exemption has
not been obtained or has been withdrawn, as reasonably computed by the COMPANY,
arising out of the CONTRACT.
 
In the event that any such deductions are made by the COMPANY, these shall be
paid to the CONTRACTOR on the receipt by the COMPANY of satisfactory evidence
that the CONTRACTOR, SUBCONTRACTOR or other person employed by them or providing
services to them on or in connection with the CONTRACT has paid all taxes
arising out of the CONTRACT and the Board of Inland Revenue will not be serving
a notice on the COMPANY under paragraph 4 of Schedule 15 Finance Act 1973.
 
"designated area" shall for the purpose of this Clause 15.3 bear the same
meaning as that given in Section 38 Finance Act 1973 and/or Section 830 Income
and Corporation Taxes Act 1988 and/or Section 276 Taxation of Chargeable Gains
Act 1992.
 
"resident" shall for the purpose of this Clause 15.3 mean that the company or
person is regarded by the Inland Revenue as United Kingdom resident.
 
15.4
Where any of the WORK involves the performance of construction activities
specified in Section 567 (2) Income and Corporation Taxes Act 1988, the
CONTRACTOR shall obtain for itself a U.K. Inland Revenue Certificate of
Exemption or Registration Card in accordance with part XIII Chapter IV Income
and Corporation Taxes Act 1988. The CONTRACTOR shall immediately upon receipt
thereof, forward such exemption certificate or registration card to the COMPANY
or shall notify the COMPANY that such exemption certificate or registration card
has been refused or cancelled.

 
Where at the due date for payment, the COMPANY has received such exemption
certificate, the COMPANY shall pay any invoiced amounts due to the CONTRACTOR
without deduction.
 
Where at the due date for payment, the COMPANY has received such registration
card, the COMPANY will deduct tax at the rate applicable from the full payment
due to the CONTRACTOR in respect of such construction activities, except for
elements which are exempt from deduction under the terms of the Act.
 
Where at the due date for payment, the COMPANY has not received such exemption
certificate or registration card or where the CONTRACTOR has notified the
COMPANY of cancellation of said exemption certificate or registration card, the
COMPANY, under prevailing legislation, is unable to make payment of any amounts
which would otherwise be due to the CONTRACTOR in respect of such construction
activities except for elements which are exempt from deduction under the terms
of the Act.
 
Edition 2 - March 2001
Page No. 22

--------------------------------------------------------------------------------


 
WELL SERVICES
 
The CONTRACTOR shall notify the COMPANY immediately of any change to, or
cancellation or renewal of any such exemption certificate or registration card,
In the event of the failure of the CONTRACTOR to so notify the COMPANY, the
CONTRACTOR shall save, indemnify, defend and hold harmless the COMPANY from any
costs or penalties which may be imposed by any government authority in respect
thereof.
 
15.5
The CONTRACTOR shall save, indemnify, defend and hold harmless the COMPANY
against all levies, charges, contributions and taxes of the type referred to in
this Clause and any interest or penalty thereon which may be assessed, by any
appropriate government authority whether of the United Kingdom or elsewhere, on
the CONTRACTOR in connection with the CONTRACT and from all reasonable costs
incurred in connection therewith.

 
15.6
If the COMPANY receives a notice requiring it to pay any levies, charges,
contributions or taxes of the types referred to in this Clause and/or any
interest or penalty thereon whether with respect to the CONTRACTOR, any
SUBCONTRACTOR or any other person employed by them or providing any services to
them on or in connection with the CONTRACT, the COMPANY shall forthwith notify
the CONTRACTOR who shall work with the COMPANY to make all reasonable endeavours
to make any valid appeal against such payment. In the event that the COMPANY is
ultimately required to make such payment, the COMPANY may recover from the
CONTRACTOR any such sums and all reasonable costs incurred in connection
therewith and the CONTRACTOR shall within fourteen (14) days of receiving
written notice from the COMPANY pay to the COMPANY any such sum or the COMPANY
shall be entitled to deduct such sums from any monies due, or which may become
due, to the CONTRACTOR.

 
15.7
The COMPANY shall save, indemnify, defend and hold harmless the CONTRACTOR
against all levies, charges, contributions and taxes of the type referred to in
this Clause and any interest or penalty thereon which may be assessed, by any
appropriate government authority whether of the United Kingdom or elsewhere, on
the COMPANY in connection with the CONTRACT and from all costs incurred in
connection therewith, other than those taxes and other matters referred to
above, which the provisions of this Clause allow the COMPANY to recover from the
CONTRACTOR.

 
16. OWNERSHIP
 
16.1
The COMPANY shall retain title to COMPANY provided items and information,
including, but not limited to TECHNICAL INFORMATION and materials and equipment.

 
16.2
All equipment, materials and supplies provided by the CONTRACTOR for permanent
incorporation into the WORK shall become and be clearly identified as the
property of the COMPANY upon delivery to the offshore part of the WORKSITE or
payment by the COMPANY whichever is the earlier.

 
The CONTRACTOR shall ensure that all CONTRACTOR provided items are free from all
liens and/or retention of title claims from any third party.
 
16.3
Title in any equipment, materials and supplies provided by the CONTRACTOR which
do not comply with the requirements of the CONTRACT and which are rejected by
the COMPANY, shall re-vest immediately in the CONTRACTOR.

 
Title in such items provided by the CONTRACTOR for which no payment has been
made by the COMPANY and which are no longer required for the purposes of the
CONTRACT, shall revest in the CONTRACTOR.
 
Edition 2 - March 2001
Page No. 23
 

--------------------------------------------------------------------------------

 
 
WELL SERVICES
 
16.4
Where designs, drawings, reports, sketches and other documents and data to be
provided by the CONTRACTOR hereunder are created and stored electronically, the
CONTRACTOR shall provide to the COMPANY such designs, drawings, reports,
sketches and other documents and data on a disk or other electronic media
compatible with the COMPANY’S systems at the times specified in Section IV -
Scope of Work or if no times are specified, when reasonably required by the
COMPANY. The COMPANY and the CONTRACTOR shall agree the system compatibility
requirements applicable to the WORK.

 
16.5
Title to all reports, test results and charts of whatever nature in respect of
COMPANY’S wells including information on the geology and formations encountered
in the well that have been created by the CONTRACTOR in the performance of the
WORK shall vest in the COMPANY with effect from the date of creation. Upon
completion, suspension or abandonment of each well or if earlier upon completion
of CONTRACTOR’S WORK in connection with that well, the CONTRACTOR shall issue to
the COMPANY all such documents in its possession.

 
17. PATENTS AND OTHER PROPRIETARY RIGHTS
 
17.1
Neither the COMPANY nor the CONTRACTOR shall have the right of use, other than
for the purposes of the CONTRACT, whether directly or indirectly, of any patent,
copyright, proprietary right or confidential know how, trademark or process
provided by the other party and the intellectual property rights in such shall
remain with the party providing such patent, proprietary right, copyright or
confidential know how, trademark or process.

 
17.2
Where any potential patent or registrable right in any country in the world
results from :

 
 
(a)
developments by the CONTRACTOR GROUP which are based wholly on data, equipment,
processes, substances and the like in the possession of the CONTRACTOR GROUP at
the EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT or otherwise produced outside
of the CONTRACT; or

 
 
(b)
enhancements of or in the existing intellectual property rights of the
CONTRACTOR GROUP, such rights shall vest in the CONTRACTOR GROUP.

 
17.3
Where any potential patent or registrable right in any country in the world
results from :

 
 
(a)
developments by the COMPANY GROUP which are based wholly on data, equipment,
processes, substances and the like in the possession of the COMPANY GROUP at the
EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT or otherwise produced outside the
CONTRACT; or

 
 
(b)
enhancements of or in the existing intellectual property rights of the COMPANY
GROUP, such rights shall vest in the COMPANY GROUP.

 
17.4
Except as provided in Clause 17.1, Clause 17.2 and Clause 17.3, where any
potential patent or registrable right in any country in the world arises out of
the WORK and is invented during the term of the CONTRACT, such rights shall vest
in the party or parties as specified in Appendix 1 to Section I - Form of
Agreement.

 
Edition 2 - March 2001
Page No. 24
 

--------------------------------------------------------------------------------

 


WELL SERVICES
 
17.5
Where under Clause 17.4 a right vests in one of the parties absolutely, such
party may at its sole discretion give the other party and its AFFILIATES and its
CO- VENTURERS a royalty-free, irrevocable, non-exclusive, non-transferable,
worldwide licence to use such right which shall not be sub-licensed.

 
17.6
Where under Clause 17.4 a right vests in the parties jointly, then the parties
shall unless otherwise agreed in writing jointly file a patent or other
registration application in that joint right.

 
17.7
The CONTRACTOR shall save, indemnify, defend and hold harmless the COMPANY GROUP
from all claims, losses, damages, costs (including legal costs), expenses, and
liabilities of every kind and nature for, or arising out of, any alleged
infringement of any patent or proprietary or protected right, arising out of or
in connection with the performance of the obligations of the CONTRACTOR under
the CONTRACT except where such infringement necessarily arises from the
TECHNICAL INFORMATION and/or the COMPANY’s instructions. However, the CONTRACTOR
shall use its reasonable endeavours to identify any infringement in the
TECHNICAL INFORMATION and/or in the COMPANY’s instructions of any patent or
proprietary or protected right, and should the CONTRACTOR become aware of such
infringement or possible infringement then the CONTRACTOR shall inform the
COMPANY immediately.

 
17.8
Subject to the provisions of Clause 17.7, the COMPANY shall save, indemnify,
defend and hold harmless the CONTRACTOR GROUP from all claims, losses, damages,
costs (including legal costs), expenses, and liabilities of every kind and
nature for, or arising out of, any alleged infringement of any patent or
proprietary or protected right arising out of or in connection with the
performance of the obligations of the COMPANY under the CONTRACT or the use by
the CONTRACTOR of TECHNICAL INFORMATION or materials or equipment supplied by
the COMPANY.

 
18.
LAWS AND REGULATIONS

 
18.1
The CONTRACTOR shall comply with all applicable laws, rules and regulations of
any governmental or regulatory body having jurisdiction over the WORK and/or the
WORKSITE.

 
18.2
The CONTRACTOR shall obtain all licences, permits, temporary permits and
authorisations required by the applicable laws, rules and regulations for the
performance of the WORK, save to the extent that the same can only be legally
obtained by the COMPANY.

 
18.3
Should changes in any applicable laws, rules and regulations made after the
EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT, result in increases in the cost
to the CONTRACTOR of performing the WORK, the CONTRACTOR shall only be entitled
to an adjustment in the CONTRACT PRICE to the extent described in Section III -
Remuneration, or where, at its sole discretion, the COMPANY may consider such to
be appropriate.

 
19.
INDEMNITIES

 
19.1
The CONTRACTOR shall be responsible for and shall save, indemnify, defend and
hold harmless the COMPANY GROUP from and against all claims, losses, damages,
costs (including legal costs) expenses and liabilities in respect of:

 
(a)
subject to Clause 19.5, loss of or damage to property of the CONTRACTOR GROUP
whether owned, hired, leased or otherwise provided by the CONTRACTOR GROUP
arising from or relating to the performance of the CONTRACT; and

 
Edition 2 - March 2001
Page No. 25

--------------------------------------------------------------------------------


 
WELL SERVICES
 
(b)
personal injury including death or disease to any person employed by the
CONTRACTOR GROUP arising from or relating to the performance of the CONTRACT;
and

 
(c)
subject to any other express provisions of the CONTRACT, personal injury
including death or disease or loss of or damage to the property of any third
party to the extent that any such injury, loss or damage is caused by the
negligence or breach of duty (whether statutory or otherwise) of the CONTRACTOR
GROUP. For the purposes of this Clause 19.1(c) "third party" shall mean any
party which is not a member of the COMPANY GROUP or CONTRACTOR GROUP.

 
19.2
The COMPANY shall be responsible for and shall save, indemnify, defend and hold
harmless the CONTRACTOR GROUP from and against all claims, losses, damages,
costs (including legal costs) expenses and liabilities in respect of:

 
(a)
loss of or damage to property of the COMPANY GROUP arising from or related to
the performance of the CONTRACT located at the WORKSITE; and

 
(b)
personal injury including death or disease to any person employed by the COMPANY
GROUP arising from or relating to the performance of the CONTRACT; and

 
(c)
subject to any other express provisions of the CONTRACT, personal injury
including death or disease or loss of or damage to the property of any third
party to the extent that any such injury, loss or damage is caused by the
negligence or breach of duty (whether statutory or otherwise) of the COMPANY
GROUP. For the purposes of this Clause 19.2(c) "third party" shall mean any
party which is not a member of the CONTRACTOR GROUP or COMPANY GROUP; and

 
(d)
loss of or damage to such permanent third party oil and gas production
facilities and pipelines and consequential losses arising therefrom, as
specified and defined in and in accordance with Appendix 1 to Section I - Form
of Agreement where such loss or damage arises from or relates to the performance
of the CONTRACT. The provisions of this Clause 19.2(d) shall apply
notwithstanding the provisions of Clause 19.1(c).

 
19.3
Notwithstanding the provisions of Clause 19.1(c) and except as provided by
Clause 19.1(a), Clause 19.1(b) and Clause 19.4 the COMPANY shall save,
indemnify, defend and hold harmless the CONTRACTOR GROUP from and against any
claim of whatsoever nature arising from pollution and/or contamination including
without limitation such pollution or contamination emanating from the reservoir
and/or from any equipment or property of the COMPANY GROUP or the CONTRACTOR
GROUP arising from or related to the performance of the CONTRACT.

 
19.4
Notwithstanding the provisions of Clause 19.2(c) and except as provided by
Clause 19.2(a), Clause 19.2(b), Clause 19.2(d) and Clause 19.10(b) the
CONTRACTOR shall save, indemnify, defend and hold harmless the COMPANY GROUP
from and against any claim of whatsoever nature arising from pollution arising
from or relating to the performance of the CONTRACT where :

 
(a)
such pollution occurs on the premises of the CONTRACTOR GROUP; or

 
(b)
such pollution originates from the property or equipment of the CONTRACTOR GROUP
whilst on CONTRACTOR GROUP provided transportation between the premises of the
CONTRACTOR GROUP and the wellsite; or

 
(c)
to the extent of any negligence or breach of duty (whether statutory or
otherwise) of the CONTRACTOR GROUP, such pollution emanates from the property or
equipment of the CONTRACTOR GROUP which is located at the wellsite above the
rotary table or above the bottom of the vessel where WORK is performed from a
vessel, whichever is the higher, or pollution originating from any property or
equipment of the CONTRACTOR GROUP whilst on COMPANY GROUP provided
transportation.

 
Edition 2 - March 2001
Page No. 26

--------------------------------------------------------------------------------


 
WELL SERVICES
 
Notwithstanding the provisions of Clause 19.1(c) and except as provided by
Clause 19.1(a) and Clause 19.1(b) the COMPANY shall save, indemnify, defend and
hold harmless the CONTRACTOR GROUP for any claims, losses, damages, costs
(including legal costs), expenses and liabilities in respect of Clause 19.4(c)
above in excess of the CONTRACTOR’s limit of liability set out in Appendix 1 to
Section I - Form of Agreement.
 
19.5
Notwithstanding the provisions of Clause 19.1(a) and except to the extent of
fair wear and tear, the COMPANY shall reimburse the CONTRACTOR in respect of
loss of or damage to property, materials or equipment of the CONTRACTOR GROUP
which occurs whilst in-hole below the rotary table except to the extent that
such damage is caused by the negligence or breach of duty (whether statutory or
otherwise) of the CONTRACTOR GROUP.

 
The COMPANY’s liability for such loss or damage shall, subject to the
depreciation provision in Clause 19.7 be either the actual repair or replacement
cost, whichever is the lesser, as substantiated by the CONTRACTOR to the
COMPANY. Where repair is possible, the COMPANY shall, at its sole option,
reimburse the CONTRACTOR in respect of either the foregoing repair or
replacement costs.
 
19.6
Notwithstanding the provisions of Clause 19.1(a), and except to the extent of
fair wear and tear, if the CONTRACTOR can demonstrate that the CONTRACTOR
GROUP’s equipment other than that located downhole has been subject to abnormal
damage (meaning damage which could not be reasonably expected) which has
resulted directly from corrosion, erosion or abrasion caused by the nature of
the well effluent, the CONTRACTOR shall be reimbursed for the costs of repair or
replacement resulting from such damage except to the extent that such damage is
caused by the negligence or breach of duty (whether statutory or otherwise) of
the CONTRACTOR GROUP. Where repair is possible, the COMPANY shall, at its sole
option, reimburse the CONTRACTOR in respect of either the foregoing repair or
replacement costs.

 
19.7
Any replacement cost for which the COMPANY is liable under Clause 19.5 and
Clause 19.6 shall be reimbursed to the CONTRACTOR subject to the deduction of
depreciation which shall be calculated from the substantiated date of the
original purchase or the last refurbishment as applicable of each item or
component part thereof, at the percentage rate per month applied to such
replacement cost up to a percentage maximum as set out in Appendix 1 to Section
I - Form of Agreement.

 
The CONTRACTOR shall notify the COMPANY in writing within thirty (30) days of
the date of recorded loss or of return of the CONTRACTOR’s equipment to the
CONTRACTOR as applicable giving full details of any loss and/or damage to such
equipment and the amount of reimbursement due to the CONTRACTOR under Clause
19.5 and Clause 19.6.
 
19.8
Notwithstanding the provisions of Clause 19.1, the COMPANY shall save,
indemnify, defend and hold harmless the CONTRACTOR GROUP from and against any
claim of whatever nature relating to the costs of recovery of the property
provided by the CONTRACTOR GROUP lost overboard during transportation by the
COMPANY. Where the COMPANY elects to perform such recovery or is required to do
so to comply with its statutory obligations, except to the extent that such
claim arises as a consequence of the negligence or breach of duty (whether
statutory or otherwise) of the CONTRACTOR GROUP, such costs shall include but
not be limited to heavy lifting, uncovering and removal of the property and
(where applicable) work at or below the water line, diving support,
transportation to and from the agreed onshore base together with all costs of a
similar nature. The COMPANY’s liability for wreck or debris removal shall
include all direct and indirect costs incurred to comply with any law, rule,
regulation, license or directive from a governmental, statutory or regulatory
authority or similar authority that may have jurisdiction over the wreck
recovery or debris removal.

 
Edition 2 - March 2001
Page No. 27

--------------------------------------------------------------------------------


 
WELL SERVICES
 
19.9
Subject to Clause 19.1 and Clause 19.4 but notwithstanding anything contained
elsewhere in the CONTRACT to the contrary, the COMPANY shall save, indemnify,
defend and hold harmless the CONTRACTOR GROUP against all claims, losses,
damages, costs (including legal costs) expenses and liabilities resulting from:

 
(a)
loss of or damage to any well or hole; and

 
(b)
blow-out, fire, explosion, cratering or any other uncontrolled well condition
(including the costs to control a wild well and the removal of debris); and

 
(c)
damage to any reservoir, geological formation or underground strata or the loss
of oil or gas therefrom.

 
19.10
(a)
Except as provided by Clause 19.2, the CONTRACTOR shall save, indemnify, defend
and hold harmless the COMPANY GROUP from and against all claims, losses,
damages, costs (including legal costs), expenses and liabilities resulting from
the use of radioactive tools downhole or any contamination therefrom (including
retrieval and/or containment and clean up) to the extent that such losses are
caused by the negligence or breach of duty (statutoiy or otherwise) of the
CONTRACTOR GROUP. The CONTRACTOR’s liability arising therefrom shall be limited
to the relevant sum specified in Appendix 1 to Section I - Form of Agreement.

 
(b)
Except as provided by Clause 19.1(a) and Clause 19.1(b), the COMPANY shall save,
indemnify, defend and hold harmless the CONTRACTOR GROUP from and against all
such claims, losses, damages, costs (including legal costs), expenses and
liabilities in excess of the CONTRACTOR’s limit of liability referred to in
Clause 19.10(a) and specified in Appendix 1 to Section I - Form of Agreement.

 
19.11
All exclusions and indemnities save for those under Clause 19.1(c), Clause
19.2(c), Clause 19.4(c), Clause 19.5, Clause 19.6 and Clause 19.10 (a) given
under this Clause 19 and Clause 21 shall apply irrespective of cause and
notwithstanding the negligence or breach of duty (whether statutory or
otherwise) of the indemnified party or any other entity or party and shall apply
irrespective of any claim in tort, under contract or otherwise at law.

 
19.12
If either party becomes aware of any incident likely to give rise to a claim
under the above indemnities, they shall notify the other and both parties shall
co-operate fully in investigating the incident.

 
19.13
Mutual Waiver and Indemnity

 

 
(a)
For the purpose of this Clause 19.13, the following definitions additional to
those set out in Clause 1 General Conditions of Contract for Well Services -
Edition 2 - March 2001 shall apply:

 
 
(i)
"OTHER CONTRACTOR" shall mean any other contractor engaged by the COMPANY to
perform work at the offshore WORKSITE or other wellsite and which has entered
into contract(s) with the COMPANY; and

 
 
(ii)
"OTHER CONTRACTOR GROUP" shall mean the OTHER CONTRACTOR, its subcontractors,
its and their AFFILIATES, its and their respective directors, officers and
employees (including agency personnel) but shall not include any member of the
COMPANY GROUP or the CONTRACTOR GROUP.

 
Edition 2-March 2001
 
Edition 2 - March 2001
Page No. 28

--------------------------------------------------------------------------------


 
WELL SERVICES
 
(b)
Commencing from the effective date on which any OTHER CONTRACTOR became bound by
a clause effectively containing the same undertaking as this Mutual Waiver and
Indemnity, in any contract which any OTHER CONTRACTOR has entered into with the
COMPANY, and for the duration that the OTHER CONTRACTOR remains bound by the
provisions of such clause, the CONTRACTOR shall save, indemnify, defend and hold
harmless the OTHER CONTRACTOR GROUP from and against all claims, losses,
damages, costs (including legal costs), expenses and liabilities in respect of :

 
 
(i)
loss of or damage to property of the CONTRACTOR GROUP whether owned, hired,
leased or otherwise provided by the CONTRACTOR GROUP arising from or relating to
the performance of the CONTRACT; and

 
 
(ii)
personal injury including death or disease to any person employed by the
CONTRACTOR GROUP arising from or related to the performance of the CONTRACT; and

 
 
(iii)
any consequential loss sustained by the CONTRACTOR GROUP. Consequential losses
shall mean indirect losses and/or loss of production, loss of product, loss of
use and loss of revenue, profit or anticipated profit, arising from or relating
to the performance of the CONTRACT and whether or not such losses were
foreseeable at the time of entering into the CONTRACT.

 
 
(c)
All exclusions and indemnities given under this Mutual Waiver and Indemnity
shall apply irrespective of cause and notwithstanding the negligence or breach
of duty (whether statutory or otherwise) of the indemnified party or any other
entity or party and shall apply irrespective of any claim in tort, under
contract or otherwise at law.

 
 
(d)
All the CONTRACTOR’s insurances shall be endorsed to provide that underwriters
waive any rights of recourse, including in particular subrogation rights against
the OTHER CONTRACTOR and its AFFILIATES to the extent of the obligations assumed
herein.

 
20. INSURANCE BY CONTRACTOR
 
20.1
The CONTRACTOR shall arrange as a minimum the insurances set out in this Clause
20 and ensure that they are in full force and effect throughout the life of the
CONTRACT. All such insurances shall be placed with reputable and substantial
insurers, satisfactory to the COMPANY, and shall for all insurances (including
insurances provided by SUBCONTRACTORS) other than Employers Liability
Insurance/Workmen’s Compensation to the extent of the liabilities assumed by the
CONTRACTOR under the CONTRACT, include the COMPANY, CO-VENTURERS and its and
their respective AFFILIATES as additional assureds. All insurances required
under this Clause 20 shall be endorsed to provide that underwriters waive any
rights of recourse, including in particular subrogation rights against the
COMPANY, CO-VENTURERS and its and their respective AFFILIATES in relation to the
CONTRACT to the extent of the liabilities assumed by the CONTRACTOR under the
CONTRACT. Such insurances shall also where possible, provide that the COMPANY
shall be given not less than thirty (30) days' notice of cancellation of or
material change to cover. The provisions of this Clause 20 shall in no way limit
the liability of the CONTRACTOR under the CONTRACT.

 
20.2
The insurances required to be effected under Clause 20.1 shall be as follows (to
the extent that they are relevant to the WORK):

 
Edition 2-March 2001
 
Edition 2 - March 2001
Page No. 29

--------------------------------------------------------------------------------


 
WELL SERVICES
 
(a)
Employers Liability and/or (where the jurisdiction of where the WORK is to be
performed or under which the employees employed requires the same) Workmen’s
Compensation insurance covering personal injury to or death of the employees of
the CONTRACTOR engaged in the performance of the WORK to the minimum value
required by any applicable legislation including extended cover (where required)
for working offshore or such greater sum as is set out in Appendix 1 to Section
I - Form of Agreement; and

 
(b)
General Third Party Liability insurance for any incident or series of incidents
covering the operations of the CONTRACTOR in the performance of the CONTRACT, in
an amount not less than that set out in Appendix 1 to Section 1 - Form of
Agreement; and

 
(c)
Third Party and Passenger Liability insurance and other motor insurance as
required by applicable jurisdiction; and

 
(d)
Such further insurances (if any) as set out in Appendix 1 to Section I - Form of
Agreement.

 
20.3
The CONTRACTOR shall supply the COMPANY with evidence of such insurance on
demand.

 
20.4
The CONTRACTOR shall procure that SUBCONTRACTORS are insured to appropriate
levels as may be relevant to their work.

 
21.
CONSEQUENTIAL LOSS

 
21.1
For the purposes of this Clause 21 the expression "Consequential Loss" shall
mean indirect losses and/or loss of production, loss of product, loss of use and
loss of revenue, profit or anticipated profit, arising from or related to the
performance of the CONTRACT and whether or not such losses were foreseeable at
the time of entering into the CONTRACT.

 
21.2
Notwithstanding any provisions to the contrary elsewhere in the CONTRACT and
except to the extent of any agreed liquidated damages (including any
predetermined termination fees) provided for in the CONTRACT, the COMPANY shall
save, indemnify, defend and hold harmless the CONTRACTOR GROUP from the COMPANY
GROUFs own Consequential Loss and the CONTRACTOR shall save, indemnify, defend
and hold harmless the COMPANY GROUP from the CONTRACTOR GROUP’S own
Consequential Loss.

 
22.
CONFIDENTIALITY

 
22.1
The CONTRACTOR shall at no time without the prior agreement of the COMPANY
either:

 

 
(a)
make any publicity releases or announcements concerning the subject matter of
the CONTRACT; or

 
(b)
except as may be necessary to enable the CONTRACTOR to perform itsobligations
under the CONTRACT, use, reproduce, copy, disclose to, place at the disposal of
or use on behalf of any third party or enable any third party to use, peruse or
copy any information including but not limited to drawings, data, and computer
software which:

 
(i) is provided to the CONTRACTOR by or on behalf of the COMPANY, the
CO-VENTURERS or its or their AFFILIATES in or in relation to the CONTRACT; or
 
Edition 2 - March 2001
Page No. 30

--------------------------------------------------------------------------------


 
WELL SERVICES
 
(ii)       vest in the COMPANY in accordance with the CONTRACT; or
 
(iii)      the CONTRACTOR prepares in connection with the WORK.
 
22.2
The provisions of Clause 22.1 shall not apply to information which:



 
(a)
is part of the public domain; or

  

 
(b)
was in the possession of the CONTRACTOR prior to award of the CONTRACT and which
was not subject to any obligation of confidentiality owed to the COMPANY; or

 
(c)
was received from a third party whose possession is lawful and who is under no
obligation not to disclose; or

 
(d)
is required to be disclosed in order to comply with the requirements of any law,
rule or regulation of any governmental or regulatory body having jurisdiction
over the WORK or the CONTRACTOR, or of any relevant stock exchange; or

 
(e)
is used or disclosed by the CONTRACTOR five (5) years or more after the
completion of the WORK.

 
22.3
The CONTRACTOR shall ensure that the provisions of this Clause 22 are
incorporated in any SUBCONTRACT and that the officers, employees and agents of
the CONTRACTOR and of the SUBCONTRACTORS comply with the same.

 
22.4
All information provided by the CONTRACTOR which the CONTRACTOR wishes to remain
confidential shall be clearly marked as confidential provided however that any
such information relating to the CONTRACTOR’s pricing and trade secrets shall
always be treated as confidential by the COMPANY without any necessity on the
part of the CONTRACTOR to clearly mark as such. In respect of such confidential
information, the COMPANY shall be entitled to:

 
(a)
disclose to and authorise use by the COMPANY GROUP; and

 
(b)
disclose pursuant to any statutory or other legal requirement; and

 
(c)
subject to the CONTRACTOR’s prior consent, which shall not be unreasonably
withheld or delayed, disclose to and authorise use by third parties to the
extent necessary for the execution and maintenance of the project in connection
with which the WORK is to be performed.

 
Notwithstanding the above, the COMPANY shall, and shall ensure that its
officers, employees and agents take all reasonable measures to protect
confidential information of the CONTRACTOR concerning or arising from the
CONTRACT for a period of five (5) years from THE EFFECTIVE DATE OF COMMENCEMENT
OF THE CONTRACT.
 
23. TERMINATION
 
23.1
The COMPANY shall have the right by giving notice to terminate all or any part
of the WORK or the CONTRACT at such time or times as the COMPANY may consider
necessary for any or all of the following reasons:

 
(a)
to suit the convenience of the COMPANY; OR

 
(b)
subject only to Clause 23.2 in the event of any default on the part of the
CONTRACTOR; OR

 
Edition 2 - March 2001
Page No. 31

--------------------------------------------------------------------------------


 
WELL SERVICES
 
(c)
in the event of the CONTRACTOR becoming bankrupt or making acomposition or
arrangement with its creditors or a winding-up order of the CONTRACTOR being
made or (except for the purposes of amalgamation or reconstruction) a resolution
for its voluntary winding-up passed or a provisional Liquidator, Receiver,
Administrator or Manager of its business or undertaking appointed or presenting
a petition or having a petition presented applying for an administration order
to be made pursuant to Section 9 Insolvency Act 1986, or possession being taken
by or on behalf of the holders of any debenture secured by a Floating Charge of
any property comprised in or subject to the Floating Charge, or any equivalent
act or thing should be done or suffered under any applicable law.

 
23.2
In the event of default on the part of the CONTRACTOR and before the issue by
the COMPANY of an order of termination of all or any part of the WORK or the
CONTRACT, the COMPANY shall give notice of default to the CONTRACTOR giving the
details of such default. If the CONTRACTOR upon receipt of such notice does not
commence and thereafter continuously proceed with action satisfactory to the
COMPANY to remedy such default the COMPANY may issue a notice of termination in
accordance with the provisions of Clause 23.1.

 
23.3
In the event of the COMPANY giving the CONTRACTOR notice of termination of all
or any part of the WORK or the CONTRACT, such notice shall become effective on
the date specified therein (or in the absence of any specified date at the date
of receipt of the notice) whereupon the CONTRACTOR shall immediately:

 
(a)
cease performance of the WORK or such part thereof as may be specified in the
notice; and

 
(b)
allow the COMPANY or its nominee full right of access to take over the WORK or
the relevant part of the WORK; and

 
(c)
assign to the COMPANY, or its nominee, to the extent desired by the COMPANY all
or the relevant parts of the rights, titles, liabilities and SUBCONTRACTS
relating to the WORK which the CONTRACTOR may have acquired or entered into.

 
In the event of termination under Clause 23.1(b) or Clause 23.1(c) the COMPANY
shall have the right to obtain completion of the WORK or the relevant part of
the WORK by other contractors.
 
23.4
In the event of termination under Clause 23.1(a) the CONTRACTOR shall be
entitled to payment as set out in Section III - Remuneration for the part of the
WORK performed in accordance with the CONTRACT together with such other payments
and fees as may be set out in that Section or in the absence of any such
provisions such reasonable costs as agreed between the parties at the time of
termination.

 
23.5
In the event of termination of part of the WORK in accordance with Clause
23.1(b) the CONTRACTOR shall be entitled to payment only as set out in Section
III - Remuneration for the part of the WORK performed in accordance with the
CONTRACT, Any additional costs reasonably incurred by the COMPANY as a direct
result of such termination shall be recoverable from the CONTRACTOR. The
CONTRACTOR’s liability in respect of such additional costs shall be limited to
the sum specified in Appendix 1 to Section I - Form of Agreement.

 
23.6
In the event of termination of all of the WORK or the CONTRACT in accordance
with Clause 23.1(b) or Clause 23.1(c) the following conditions shall apply:

 
(a)
the CONTRACTOR shall cease to be entitled to receive any money or monies on
account of the CONTRACT until the costs of completion and all other costs
arising as a result of the CONTRACTOR’S default or other events giving rise to
the termination have been finally ascertained;

 
Edition 2 - March 2001
Page No. 32

--------------------------------------------------------------------------------


 
WELL SERVICES
 
(b)
thereafter and subject to any deductions that may be made under the provision of
the CONTRACT the CONTRACTOR shall be entitled to payment only as set out in
Section III - Remuneration for the part of the WORK completed in accordance with
the CONTRACT up to date of termination, and

 
(c)
any additional costs reasonably incurred by the COMPANY as a direct result of
the CONTRACTOR’s default or other events giving rise to termination shall be
recoverable from the CONTRACTOR. The CONTRACTOR’s liability in respect of such
additional costs shall be limited to the sum specified in Appendix 1 to Section
I - Form of Agreement.

 

23.7
(a)
In the event of termination of the CONTRACT the rights and obligations of the
parties included in the following Sections and Clauses shall remain in full
force and effect:

 
(i)
Section I - Form of Agreement; and

 
(ii)
Section II - Conditions of Contract Clauses 4, 14, 15, 16, 17, 18, 19, 20, 21,
22, 23, 24, 25, 26, 27, 29 and 30; and

 
(iii)
Such additional Clauses and Special Conditions of Contract (if any) as are set
out in Appendix 1 to Section I - Form of Agreement;

 

 
(b)
In the event of termination of all or any part of the WORK the whole of the
CONTRACT shall remain in full force and effect.

 
23.8
Notwithstanding Clause 13.5, Clause 23.5 and Clause 23.6, should a suspension
for any one incident lead to termination of the WORK, the CONTRACTOR’s
cumulative liability for the COMPANY’s additional costs in respect of that
suspension and termination shall be limited to the sum specified in Appendix 1
to Section I - Form of Agreement.

 
24* AUDIT
 
24.1
During the course of the WORK and for a period ending two (2) years thereafter,
the COMPANY or its duly authorised representative shall have the right to audit
at all reasonable times and, upon request, take copies of all of the
CONTRACTOR’S records, books, personnel records, accounts, correspondence,
memoranda, receipts, vouchers and other papers of every kind relating to:

 
(a)
all invoiced charges made by the CONTRACTOR on the COMPANY; and

 
(b)
any provision of this CONTRACT under which the CONTRACTOR has obligations the
performance of which is capable of being verified by audit.

 
In this respect the COMPANY shall not be entitled to investigate the make up of
rates and lump sums included in the CONTRACT except to the extent necessaiy for
the proper evaluation of any VARIATIONS.
 
24.2
The CONTRACTOR shall co-operate fully with the COMPANY and/or its
representatives in the carrying out of any audit required by the COMPANY. The
COMPANY will conduct any audit in a manner which will keep to a reasonable
minimum any inconvenience to the CONTRACTOR.

 
24.3
The CONTRACTOR shall obtain equivalent rights of audit to those specified above
from all SUBCONTRACTORS and will cause such rights to extend to the COMPANY.

 
Edition 2 - March 2001
Page No. 33

--------------------------------------------------------------------------------


 
WELL SERVICES
 
25. LIENS
 
25.1
The CONTRACTOR shall not claim any lien, charge or the like on the WORK or on
any property of the COMPANY in the possession of the CONTRACTOR or at the
WORKSITE.

 
25.2
Without prejudice to any other provisions of this Clause 25, the CONTRACTOR
shall save, indemnify, defend and hold harmless the COMPANY from and against all
liens, attachments, charges or claims by any SUBCONTRACTORS in connection with
or arising out of the CONTRACT.

 
25.3
The CONTRACTOR shall immediately notify the COMPANY of any possible lien,
attachment, charge or claim which may affect the WORK or any part thereof.

 
25.4
If at any time there is evidence of any lien, attachment, charge or claim to
which, if established, the COMPANY or its property might be subjected, whether
made by any persons against the CONTRACTOR or made by any SUBCONTRACTOR against
the COMPANY, then the COMPANY shall have the right to withhold and/or set off or
otherwise recover from the CONTRACTOR such sum of money as will fully indemnify
the COMPANY against any such lien, attachment, charge or claim.

 
25.5
Before withholding any payment due to the CONTRACTOR in accordance with Clause
25.4, the COMPANY shall give to the CONTRACTOR a reasonable opportunity to
demonstrate that the purported lien, attachment, charge or claim is either
unenforceable or is covered by the provisions of an enforceable policy of
insurance.

 
25.6
For the purpose of this Clause 25 references to the COMPANY shall include the
CO- VENTURERS and its and their AFFILIATES and references to the CONTRACTOR
shall include its AFFILIATES.

 
26 BUSINESS ETHICS
 
26.1
The COMPANY shall be entitled to terminate the WORK and to recover from
theCONTRACTOR the amount of any loss or damage resulting from such a termination
if any member of the CONTRACTOR GROUP shall in relation to the CONTRACT, have
committed any act whether before, on or after THE EFFECTIVE DATE OF COMMENCEMENT
OF THE CONTRACT, which is an offence under the Prevention of Corruption Acts
1889 - 1916, or any statutory amendment, modification or re- enactment thereof,
or would have constituted such an offence if;

 
(a)
such member of the CONTRACTOR GROUP, not being an agent hereunder, was deemed
for this purpose to be an agent; or

 
(b)
the act, having been committed outside the United Kingdom had been committed
within the United Kingdom; or

 
(c)
the CONTRACTOR, having been requested to do so by the COMPANY, refuses to remove
from the WORK the member of the CONTRACTOR GROUP who has committed the relevant
act.

 
27. GENERAL LEGAL PROVISIONS
 
27.1 Waiver
 
None of the terms and conditions of the CONTRACT shall be considered to be
waived by either the COMPANY or the CONTRACTOR unless a waiver is given in
writing by one party to the other. No failure on the part of either party to
enforce any of the terms and conditions of the CONTRACT shall constitute a
waiver of such terms.
 
Edition 2 - March 2001
Page No. 34

--------------------------------------------------------------------------------


 
WELL SERVICES
 
27.2
Retention of Rights

 
Subject to the provisions of Clause 19, unless otherwise specifically stated in
the CONTRACT, both the COMPANY and the CONTRACTOR shall retain all rights and
remedies, both under the CONTRACT and at law, which either may have against the
other.
 
The CONTRACTOR shall not be relieved from any liability or obligation under the
CONTRACT by any review, approval, authorisation, acknowledgement or the like, by
the COMPANY.
 
27.3
CONTRACTOR’s AFFILIATES

 
Any limitation of liability given by the COMPANY to the CONTRACTOR under the
CONTRACT shall include the AFFILIATES of the CONTRACTOR.
 
27.4
Independence of the CONTRACTOR

 
The CONTRACTOR shall act as an independent contractor with respect to the WORK
and shall exercise control, supervision, management and direction as to the
method and manner of obtaining the results required by the COMPANY.
 
27.5
Proper Law and Language

 
The CONTRACT shall be construed and take effect in accordance with English Law
excluding those conflict of law rules and choice of law principles which would
deem otherwise, and subject to the provisions of Clause 28, shall be subject to
the exclusive jurisdiction of the English Courts.
 
The ruling language of the CONTRACT shall be the English Language.
 
27.6
Notices

 
All notices in respect of the CONTRACT shall be given in writing and delivered
by hand, by telex, by telefax or by first class post to the relevant address
specified in Appendix 1 to Section I - Form of Agreement and copied to such
other office or offices of the parties as shall from time to time be nominated
by them in writing to the other.
 
Such notices shall be effective:
 
(a)
if delivered by hand, at the time of delivery; or

 
(b)
if sent by telex or telefax, on the first working day at the recipient address
following the date of sending; or

 
(c)
if sent by first class post, forty eight (48) hours after the time of posting,

 
27.7
Status of COMPANY

 
The COMPANY enters into the CONTRACT for itself and as agent for and on behalf
of the other CO-VENTURERS. Without prejudice to the provisions of Clause 29 and
notwithstanding the above:
 
Edition 2 - March 2001
Page No. 35

--------------------------------------------------------------------------------


 
WELL SERVICES
 
(a)
the CONTRACTOR agrees to look only to the COMPANY for the due performance of the
CONTRACT and nothing contained in the CONTRACT will impose any liability upon,
or entitle the CONTRACTOR to commence any proceedings against any CO-VENTURER
other than the COMPANY; and

 
(b)
the COMPANY is entitled to enforce the CONTRACT on behalf of all CO- VENTURERS
as well as for itself. For that purpose the COMPANY may commence proceedings in
its own name to enforce all obligations and liabilities of the CONTRACTOR and to
make any claim which any CO- VENTURER may have against the CONTRACTOR; and

 
(c)
All losses, damages, costs (including legal costs) and expenses recoverable by
the COMPANY pursuant to the CONTRACT or otherwise shall include the losses,
damages, costs (including legal costs) and expenses of the COMPANY’s
CO-VENTURERS and its and their respective AFFILIATES except that such losses,
damages, costs (including legal costs) and expenses shall be subject to the same
limitations or exclusions of liability as are applicable to the COMPANY or the
CONTRACTOR under the CONTRACT.

 
27.8
Entire Agreement

 
The CONTRACT constitutes the entire agreement between the parties hereto with
respect to the WORK and supersedes all prior negotiations, representations or
agreements related to the CONTRACT, either written or oral. No amendments to the
CONTRACT shall be effective unless evidenced in writing and signed by the
parties to the CONTRACT.
 
27.9
Mitigation of Loss

 
Both the COMPANY and the CONTRACTOR shall take all reasonable steps to mitigate
any loss resulting from any breach of CONTRACT by the other party.
 
27.10
Extent of Exclusion or Limitation of Liability

 
Any exclusion or limitation of liability under the CONTRACT shall exclude or
limit such liability not only in contract but also in tort or otherwise at law.
 
27.11
Invalidity and Severability

 
If any provision of this CONTRACT shall be found by any court or administrative
body of competent jurisdiction to be invalid or unenforceable, the invalidity or
unenforceability of such provision shall not affect the other provisions of this
CONTRACT and all provisions not affected by such invalidity or unenforceability
shall remain in full force and effect. The COMPANY and the CONTRACTOR hereby
agree to attempt to substitute, for any invalid or unenforceable provision, a
valid or enforceable provision which achieves to the greatest possible extent,
the economic, legal and commercial objectives of the invalid or unenforceable
provision.
 
27.12
Interpretation of Well Data

 
The CONTRACTORS interpretation of well or other related data is a matter of
opinion on which professional geophysicists or analysts may differ. Accordingly,
the CONTRACTOR does not warrant the accuracy or completeness of any data or
interpretations, recommendations or reservoir or other models based on such data
or interpretations. The CONTRACTOR does not accept responsibility for decisions
by the COMPANY on matters of policy regarding any subsequent operations.
 
Edition 2 - March 2001
Page No. 36

--------------------------------------------------------------------------------


 
WELL SERVICES
 
28.
RESOLUTION OF DISPUTES

 
28.1
Any dispute between the COMPANY and the CONTRACTOR in connection with or arising
out of the CONTRACT or the WORK shall be resolved by means of the following
procedure:

 
(a)
the dispute shall initially be referred to the COMPANY REPRESENTATIVE and
CONTRACTOR REPRESENTATIVE who shall discuss the matter in dispute and make all
reasonable efforts to reach an agreement;

 
(b)
if no agreement is reached under Clause 28.1(a) the dispute shall be referred to
the two persons named in Appendix 1 to Section I - Form of Agreement. Such
persons are nominated one by the COMPANY and one by the CONTRACTOR. Such persons
may be replaced by the party which nominated them by notice to the other party ;

 
(c)
if no agreement is reached under Clause 28.1(b) the dispute shall be referred to
the Managing Directors of the COMPANY and the CONTRACTOR.

 
28.2
In the absence of any agreement being reached on a particular dispute either
party may take appropriate action in the Courts to resolve the dispute at any
time.

 
28.3
Whilst any matter or matters are in dispute, the CONTRACTOR shall proceed with
the execution and completion of the WORK and both the CONTRACTOR and the COMPANY
shall comply with all the provisions of the CONTRACT.

 
29.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT

 
29.1
Subject to Clause 29.3, the parties intend that no provision of the CONTRACT
shall, by virtue of the Contracts (Rights of Third Parties) Act 1999 ("the Act")
confer any benefit on, nor be enforceable by any person who is not a party to
the CONTRACT.

 
29.2
For the purpose of this Clause 29, "Third Party" shall mean any member of the
COMPANY GROUP (other than the COMPANY) or CONTRACTOR GROUP (other than the
CONTRACTOR) or in respect of the provisions of Clause 19.13 hereof, the OTHER
CONTRACTOR GROUP.

 
29.3
Subject to the remaining provisions of the CONTRACT,

 
(a)
Clause 17.7, Clause 17,8, Clause 19, Clause 20 and Clause 21 are intended to be
enforceable by a Third Party; and

 
(b)
Clause 27.3 is intended to be enforceable by the AFFILIATES of the CONTRACTOR by
virtue of the Act.

 
29.4
Notwithstanding Clause 29.3, the CONTRACT may be rescinded, amended or varied by
the parties to the CONTRACT without notice to or the consent of any Third Party
even if, as a result, that Third Party’s right to enforce a term of this
CONTRACT may be varied or extinguished.

 
29.5
The rights of any Third Party under Clause 29.3 shall be subject to the
following

 
(a)
any claim, or reliance on any term of the CONTRACT by a Third Party against a
party to the CONTRACT shall be notified in writing in accordance with the
requirements of Clause 19.12 and Clause 27.6 by such Third Party to each party
to the CONTRACT as soon as such Third Party becomes aware that an event is
likely to give rise to such a claim and such notification shall contain the
following information as a minimum:

 
Edition 2 - March 2001
Page No. 37

--------------------------------------------------------------------------------


 
WELL SERVICES
 
(i)
details of the occurrence giving rise to the claim; and

 
(ii)
the right relied upon by the Third Party under the CONTRACT,

 
(b)
the provisions of Clause 28 shall apply in respect of any claim by a Third Party
in that the relevant parties agree to resolve any dispute between them in a
prompt and amicable manner by adopting the provisions of Clause 28.

 
(c)
the Third Party’s written agreement to submit irrevocably to the jurisdiction of
the English Courts in respect of all matters relating to such rights.

 
29.6
In enforcing any right to which it is entitled by virtue of the Act and the
provisions of this CONTRACT, the remedies of a Third Party shall be limited to
damages.

 
29.7
A Third Party shall not be entitled to assign any benefit or right conferred on
it under this CONTRACT by virtue of the Act.

 
30. CUSTOMS PROCEDURES
 
30.1
When applicable the COMPANY and the CONTRACTOR shall each apply to HM Customs
and Excise for Shipwork End Use (SEU) and shall also where appropriate apply for
Inward Processing Relief (IPR), Outward Processing Relief (OPR) and Returned
Goods Relief (RGR) for their respective import, export and re-import of
materials, goods, tools, equipment and supplies required for the CONTRACT.

 
30.2
The CONTRACTOR undertakes to import, export and re-import any items for the WORK
which are subject to Customs control in such a way as to enable maximum
advantage to be taken of HM Customs and Excise procedures.

 
30.3
The COMPANY and the CONTRACTOR shall each develop with government authorities,
customs procedures for their respective export to the WORKPOINT and re-import
from the WORKPOINT of all materials, goods, tools, equipment and supplies to be
provided under the CONTRACT.

 
30.4
The COMPANY and the CONTRACTOR shall each respectively be accountable and liable
for compliance with Customs procedures based on each party being a Customs
authorised trader and who is in possession (not ownership) of the items subject
to Customs control at any given time.

 
30.5
For the purpose of this Clause 30, "WORKPOINT" shall mean an offshore location
or vessel from which exploration or exploitation of oil and/or gas is carried
out.

 
30.6
The CONTRACTOR shall pay and make payment at such times when due and payable,
all import / export licenses and import/export taxes and duties on materials,
goods, tools, equipment and supplies required for the CONTRACT and imported or
exported by the CONTRACTOR.

 
30.7
Where equipment and materials are sold to the COMPANY under the CONTRACT the
CONTRACTOR shall :

 
(a)
prepare and provide to the COMPANY full documentation to show and certify all
information regarding items subject to Customs control, including the origin,
customs status and customs commodity code number as may benecessary for the
COMPANY to minimise or nullify the effect of customs duty on such items; and
make available on a confidential basis to HM Customs and Excise all data
reasonably necessary to enable the CONTRACTOR to obtain the maximum benefits in
terms of reliefs and shall pass all such benefits in full to the COMPANY; and
inform the COMPANY without delay in the event that the CONTRACTOR is
unsuccessful in any application for reliefs. In such event, the COMPANY shall
have the option to import or export or re-import any items affected under its
own authorised procedure.

 
Edition 2 - March 2001
Page No. 38
 

--------------------------------------------------------------------------------

 


WELL SER VICES SECTION I - FORM OF AGREEMENT
     
(SAMPLE)
 

 
This CONTRACT is made between the following parties:
 
having its registered office at _____
 
hereinafter called the "COMPANY* and
 
having its main or registered office at
_________________________________________
 
hereinafter called the "CONTRACTOR".
 
WHEREAS:
 
1)
the COMPANY wishes that the WORK shall be carried out, all as described in the
CONTRACT; and

 
2)
the CONTRACTOR wishes to carry out the WORK in accordance with the terms of the
CONTRACT.

 
NOW:
 
The parties hereby agree as follows:
 
1)
in the CONTRACT all capitalised words and expressions shall have the meanings
assigned to them in this FORM OF AGREEMENT or elsewhere in the CONTRACT. Such
words and expressions shall have the same defined meaning whether used in the
singular or the plural.

 
2)
the following Sections shall be deemed to form and be read and construed as part
of the CONTRACT:

 
1.         Section I Form of Agreement including Appendix 1
 
2.         Section II a) General Conditions of Contract for Well Services -
Edition 2
- March 2001
 

   
b) Special Conditions of Contract
     
3.
Section III
Remuneration
     
4.
Section IV
Scope of Work
     
5.
Section V
Health, Safety and Environment
     
6.
Section VI
Company’s General Obligations

 
The Sections shall be read as one document, the contents of which, in the event
of ambiguity or contradiction between Sections, shall be given precedence in the
order listed, with the exception that the Special Conditions of Contract shall
take precedence over the General Conditions of Contract.
 
3)
In accordance with the terms and conditions of the CONTRACT, the CONTRACTOR
shall perform and complete the WORK and the COMPANY shall pay the CONTRACT
PRICE,

 
4)
The terms and conditions of the CONTRACT shall apply from the date specified in
Appendix 1 to this Section I - Form of Agreement which date shall be the
EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT.

 
Edition 2 - March 2001
Page No. 39

--------------------------------------------------------------------------------


 
WELL SERVICES
 
5)
The duration of the CONTRACT shall be as set out in Appendix 1 to this Section
IForm of Agreement.

 
The authorised representatives of the parties have executed the CONTRACT in
duplicate upon the dates indicated below:
 
For:
For:
   
(CONTRACTOR)
(COMPANY)
   
Name:
Name:
   
Title:
Title:
   
Date:
Date:

 
Edition 2 - March 2001
Page No. 40

--------------------------------------------------------------------------------




WELL SERVICES
 
APPENDIX 1 TO SECTION I - FORM OF AGREEMENT
 
Reference Section I
 

 
Clause 4
The EFFECTIVE DATE OF COMMENCEMENT OF THE CONTRACT is

 
Clause 5
The duration of the CONTRACT is ____________________________________________
   
Section II
     
Clause 3.1(a)
The COMPANY REPRESENTATIVE is __________________________________________
     
The CONTRACTOR REPRESENTATIVE is _______________________________________
   
Clause 4.5(b)
Materials and Equipment with no implied warranties etc.




 
The COMPANY designated heliport is __________________________________________
Clause 5.1
The COMPANY designated supply base is _______________________________________
     
The defects notification periods are
   
Clause 10.1
(a) ______________________________________________________________________
     
(b) ______________________________________________________________________
     
Limit of liability for defective WORK:
   
Clause 10.2
The sum is ________________________________________________________________
     
Limit of liability for additional costs:
   
Clause 10.4
The sum is ________________________________________________________________
     
Limit of liability for additional costs for suspension:
   
Clause 13.5
The sum is ________________________________________________________________
     
The period of suspension is ___________________________________________________
   
Clause 13.8 
Latest time for receipt of invoices after completion of the whole of the
WORK __________
   
Clause 14.3
The address for invoicing is ___________________________________________________
   
Clause 14.5
Interest rate per annum - Base Rate plus ___________ percent p.a.
   
Clause 14.9
Rights shall vest in __________________________________________________________
   
Clause 17.4 
This indemnity is given in respect of the following property and is subject to
any exclusions or limitations specified below:
   
Clause
(i) Property directly affected by the
WORK ________________________________________
   
19.2(d)
(ii) Other property ___________________________________________________________

 
Edition 2-March 2001 Page No. 33
 
 

--------------------------------------------------------------------------------

 


WELL SER VICES
 

 
(iii) For the purposes of 19.2(d) only, consequential losses shall mean
   
Clause 19.4
Limit of liability for pollution in respect of Clause 19.4(c):
     
The sum is ________________________________________________________________
   
Clause 19.7
Depreciation rate per month of _________________%
     
Depreciation maximum of _____________________%
   
Clause 19.10
Limit of Liability for costs:
     
The sum is ________________________________________________________________
   
Clause 20.2
Insurance by CONTRACTOR, the amounts are
     
20.2(a) Employers Liability ____________________________________________________
     
20.2(b) General Third Party ____________________________________________________
     
20.2(d) Other insurances (if applicable)
___________________________________________
   
Clause 23.5
Limit of liability for additional costs of termination:
     
The sum is ________________________________________________________________
   
Clause 23.6(c) Limit of liability for additional costs of termination:
   
The sum is ________________________________________________________________
   
Clause 23.7(a)(iii) Additional Clauses and Special Conditions remaining in full
force and effect shall be:
 
Clause 23.8
Cumulative limit of liability for additional costs of suspension and
termination:
     
The sum is ________________________________________________________________
   
Clause 27.6
The addresses for the service of notices are:
     
(i) The COMPANY __________________________________________________________
     
(ii) The CONTRACTOR _______________________________________________________
   
Clause 28.1(b) Resolution of Disputes. The nominees are:
   
(i) The COMPANY
     
(ii) The CONTRACTOR

 
Edition 2 - March 2001
Page No. 34
 

--------------------------------------------------------------------------------

 


WELL SERVICESWELL SERVICESWELL SERVICES
General Conditions of Contract for Well Services
 
Part 2 - Guidance Notes
 
Guidance Notes: Edition 2 - March 2001
 

--------------------------------------------------------------------------------

 

 
WELL SER VICES GUIDANCE NOTES
 
Well Services General Conditions of Contract
 
Introduction
 
The model contract for which these guidance notes are written is the General
Conditions of Contract for Well Services, Edition 2, March 2001,
 
For guidance on use of this model, see "Intended Applications", below.
 
The case for a standard approach
 
By common consent the UKCS is in its maturity, resulting in increasing unit
costs and competition for investment from other prospective oil provinces across
the world. These circumstances make the need for efficiency in support of
operations, while always necessary, even more important. Consider therefore how
we have traditionally managed contracting for goods and services.
 
Invitations to Tender issued by UKCS operators contained individual specific
contract terms and conditions. More often than not these terms would differ from
the form previously seen by contractors thus necessitating a fresh review on
each and every occasion. A variety of contracts, legal and project/operational
personnel will typically be involved in this process. The contract form issued
by the operator would normally be drafted in the operator’s favour,
anticipating, and receiving, lengthy qualifications by tenderers. Tenderers in
turn would demand more concessions than they would expect the operator to agree
to as "negotiation" was expected. Often lengthy discussion follows, involving
many individuals, before an agreed position is reached.
 
The above, on an industry wide basis, taking into account the number of
operators, contractors and suppliers involved and the whole range of
exploration, development and production activities covered, will have a very
significant resource and cost impact.
 
What did or does this process achieve? For many who have worked with this
arrangement over many years the belief is that it achieves very little. Risk is
not managed or allocated where it can most appropriately be borne, rather it is
pushed from one party to another depending on prevailing market conditions.
Additional insurance costs can result and contract costs may be increased due to
uncertainties and/or contingencies being added. Ultimately, however, the
contracts that are signed by different operators and contractors often end up
being remarkably alike.
 
So there is a compelling case for standard contracts, not, it should be said, in
the case of scopes of work, company health, safety and environment matters,
technical specifications, or in the area of true commercial and pricing issues,
where of course it is normal and necessary to encourage competition, innovation
and a vigorous relationship between contracting parties. Standardisation in this
context deals only with the general terms and conditions, the "boiler plate",
where little value, but significant cost, attaches to a repetitive adversarial
approach.
 
Purpose of Model Contract
 
The purpose of the model General Conditions of Contract is to provide a commonly
known and understood foundation around which the Company and the Contractor can
build their particular requirements.
 
Guidance Notes: Edition 2 - March 2001
Page No. 45
 

--------------------------------------------------------------------------------

 

 
WELL SERVICES
 
This eliminates much of the effort historically spent reviewing, qualifying and
reviewing qualifications to the many different sets of general conditions
offered by the industry. That time is now available to focus on developing
specific terms directly beneficial to the work to be done.
 
The model General Conditions are supported by a model Form of Agreement which
includes a schedule of other sections to the contract. These facilities allow
the Company to shape the total contract to match the Scope of Work.
 
Provision is made in the model Form of Agreement for Special Conditions of
Contract. This enables the Company, in negotiation with the Contractor, to adapt
the General Conditions as necessary to suit their specific requirements and
purpose.
 
Purpose of Guidance Notes
 
During the development of the General Conditions it was considered that the
meanings and intentions behind certain parts of the General Conditions might
usefully be explained for the benefit of users. These guidance notes make those
explanations. They are intended for use by practitioners in the industry as
practical support in getting the best value from using the Model Contracts.
These guidance notes do not form part of the General Conditions of Contract and
are not to be taken as a legal interpretation of the General Conditions.
 
Intended Applications
 
The Well Services General Conditions have been prepared to serve scopes of work
for service contracts associated with well engineering work.
 
Feedback
 
It is intended that these model contracts should be documents that evolve to
meet the changing needs of the industry. To this end it is important that the
industry provides feedback on its experience with use of the model contracts.
 
LOGIC requests specifically:
 
•
details of common areas of concern which give rise to consistent modifications
to material terms of the Contract through custom and usage,

 
•
case histories of the model contracts being either helpful or unhelpful with
specific detail of why that was so,

 
•
recommendations to develop the scope of existing model contracts or additional
models which would serve the industry well,

 
•
suggested modifications or additions to the guidance notes.

 
All feedback should be sent in the first instance to;
 
Contracts for the Offshore Oil and Gas Industry: Comments LOGIC,
Exploration House, Offshore
Technology Park ABERDEEN.
AB23 8GX
 
Note:
At the time of printing, consideration is being given to a Model Contracts web
page to be constructed as part of the LOGIC website - www.logic-oil.com Use of
this medium, when available, for feedback is recommended.

 
Guidance Notes: Edition 2 - March 2001
Page No. 46
 

--------------------------------------------------------------------------------

 


WELL SERVICES
Acknowledgements
 
LOGIC wishes to acknowledge the contributions made by the UKOOA Competition and
Supply Committee, IPLOCA, IADC, OCA, WSCA, members of the specialist sub
committees, and the work of the Standard Contracts Committee in preparing the
model contracts.
 
Current members of the Standard Contracts Committee are:


Eric Johnston
Amerada Hess Limited Shell UK Limited
Santa Fe Drilling Company (North Sea)
Chairman
Roger Reynolds
Limited/International Association of Drilling Contractors
Secretary
     
David Bell
Wood Group Engineering Limited/Offshore Contractors Association
   
Nick Brown
Talisman Energy (UK) Limited ALSTOM Power UK Limited
Coflexip Stena Offshore Limited/International Marine Contractors Association
   
Jacquelynn Craw
Shell UK Limited
   
Barry Coulson
Trinity International Services Ltd/Offshore Contractors Association
   
Denise Greenhalgh
BP Exploration Operating Company Limited
 
BJ Services Company/Well Services Contractors Association
   
Peter Holland Stuart
U.K.Offshore Operators Association
 
 
MacBride

       
Alan Mclnnes
         
Jack Meredith
         
David Odling
         
Mark Watson
   



Acknowledgements are extended also to the following past members of the
committee for their contributions:
 
John Chandler - Contracts Consultant, Lynette Marne ~ Crine Network
Facilitiator, Peter Foreman - Kvaerner Oil & Gas, Mike Hobson - Arco, Ian Kelly
- Santa Fe/IADC, Seamus Kilgallan - Shell UK Limited, Jim McGregor - BP
Exploration, Steve Nuttall - Scottish Enterprise, Johan Rasmussen - Stolt Comex
Seaway, Judith Tocher - Halliburton, David Richardson - Sonat/IADC, Paul Archer
- Schlumberger, David Goulding - ALSTOM Power.


AMEC Services Limited

 
Guidance Notes: Edition 2 - March 2001
Page No. 47
 

--------------------------------------------------------------------------------

 


WELL SERVICES
Other Relevant Publications
 
The following publications may be of interest to users of this document. Model
General Conditions of Contract (with supporting Guidance Notes)
 
•         Construction
 
•         Marine Construction
 
•         Offshore Services
 
•         Onshore Services
 
•         Well Services
 
•         Design
 
•         Mobile Drilling Rig
 
•         Supply of Major Items of Plant and Equipment
 
•         Purchase Order Terms and Conditions (Short Form)
 
•         Small/Medium Enterprises (SME) Services
 
•         Subcontract Small/Medium Enterprises (SME) Services
 
Copies of these documents can be obtained from:
 
Portland Press Ltd.,
Commerce Way,
Whitehall Industrial Estate,
Colchester.
C02 8HP
U.K.
 
Tel: +44(0)1206 796351
Fax: +44(0) 1206 799331
Email: sales@portlandpress.com
 
Guidance Notes: Edition 2 - March 2001
Page No. 48
 

--------------------------------------------------------------------------------

 


WELL SERVICES
 
Explanatory Notes
 
1.
Structure of the Contract

 
1.1
The structure of the Contract that has been assumed is set out in the Sample
Form of Agreement attached to the General Conditions of Contract. There, a
number of Sections are listed which, in some cases, are referred to in the
General Conditions of Contract. The document has been drafted in this way in an
attempt to make the use and understanding of Contracts as easy as possible. It
is however recognised that some Operating Companies and Main Contractors may not
wish to set out their Contracts in this way. If certain of the Sections listed
are not required, this can easily be taken into account in the Special
Conditions of Contract (Section II b) by including a Clause which details where
the relevant information can be found and changes all references to discarded
Sections.

 
1.2
A Form of Agreement must of course be drafted taking into account the specific
Contract to which it relates. The Sample Form should not however require much if
any alteration. The Appendix 1 attached to the Form of Agreement must however be
completed for each Contract as discussed below.

 
1.3
Attached to the Sample Form of Agreement is an Appendix 1 which refers to
various Clauses included in the General Conditions of Contract. Such Clauses are
drafted in a manner that each individual Operating Company or Main Contractor
can include its own requirements for matters such as insurances etc. in the
Appendix.

 
It is clearly essential that as far as possible, the information listed in
Appendix 1 is supplied to tenderers as part of the invitation to tender
documents, in order that tenderers may price the requirements of the Company.
 
All outstanding information, including the names of the Contractor
Representative, the Contractor’s address to which notices are to be sent, etc.
must be completed and included in any signed Contract.
 
1.4
The General Conditions of Contract may be supplemented by Special Conditions as
provided for in the Sample Form of Agreement. Such Special Conditions should
include any additional matters for a specific contract which are not dealt with
in the General Conditions. In addition the Special Conditions may modify or
delete certain Clauses included in the General Conditions, but it is hoped that
Operating Companies and Main Contractors will only modify the General Conditions
when such modifications are considered to be essential.

 
1.5
Included in Appendix 1 are two important entries which define the period of the
Contract. These are the Effective Date of Commencement of the Contract and the
duration of the Contract.

 
Users may add any additional important dates for a particular contract in
Section 11(b) - Special Conditions of Contract.
 
1.6
The whole of the contract document has been drafted with the aim of keeping the
wording as simple and short as reasonably possible but comprehensive.

 
1.7
In the preparation of the General Conditions of Contract, no attempt has been
made to comply fully with the relevant provisions of the Housing Grants,
Construction and Regeneration Act 1996 since it appears that such provisions do
not apply to the types of work which it is anticipated will be carried out under
the various Model Contracts.

 
Guidance Notes: Edition 2 - March 2001
Page No. 49

--------------------------------------------------------------------------------


 
WELL SERVICES
If however any such Contracts are to be used for types of work which are covered
by the Act, modifications will be necessary by the way of Special Conditions in
order to meet the relevant requirements of the Act, failing which the "Scheme
for Construction Contracts" published in relation to the Act will apply to any
such Contracts,
 
1.8
When issuing invitation to tender documents it is anticipated that the General
Conditions of Contract will not be included in such documents but will be
incorporated by reference in resulting contracts and simply referred to in
tender documents.

 
2.
Comments on Specific Clauses included in the General Conditions of Contract.

 
2.1
Clause 1 - Definitions Clause 1.1 - 'Affiliate'

A general definition is included in Clause 1.1 but users should review this
Clause and amend as necessary in the Special Conditions to take into account
their own particular corporate structure, should the general definition be
unsuitable.
 
In addition to changes required in relation to the corporate structure of the
Company, an additional definition may be required for the Contractor. For
example, in the case of a Joint Venture Company, which may well have no
Affiliates, the Joint Venture Partners and their Affiliates may have to be taken
into account.
 
Clause 1.6 - 'Contractor Group'
Clause 1.6 defines the "Contractor Group" as including not only the first tier
Subcontractors but also those subcontractors of any tier who are performing the
Work at the offshore worksite or any wellsite. It does not include
subcontractors who are working elsewhere or are purely suppliers of equipment or
materials.
 
2.2
Clause 4 - Contractor’s General Obligations Clause 4.5(b)

This clause provides that any supplies to the Company which are intended to be
covered by warranty which is restricted to compliance with specifications in the
Contract must be specified in Section IV - Scope of Work.
 
2.3
Clause 6 - Contractor to Inform Itself

This Clause provides that generally the Contractor has satisfied itself
concerning all of its obligations and the conditions under which the Work is to
be performed.
 
The Contractor is required to check information, the Company is required to
resolve errors and thereafter the Contractor may rely on Technical Information.
 
2.4
Clause 8 - Assignment and Subcontracting Clause 8.1 - Assignment

Although this Clause gives the Company wide powers to assign the Contract, it is
possible that some Operating Company Joint Operating Agreements will require
even wider powers in which case this Clause should be amended in the Special
Conditions.
 
Clause 8.2 - Subcontracting.
It is considered that generally, if substantial parts of the Work are to be
subcontracted, such arrangements should be discussed before signature of the
Contract and, wherever possible named subcontractors should be listed in the
Contract itself. If that is not done however. Clause 8,2 will still provide
reasonable powers for the Company in relation to the award of such subcontracts.
 
Guidance Notes: Edition 2 - March 2001
Page No. 50
 

--------------------------------------------------------------------------------

 


WELL SERVICES

 
2.5
Clause 10 - Defective Performance

 
The Notification Period to be specified in Appendix 1 will vary depending on the
type of well service and when any defect is likely to be discovered. The period
will also need to reflect the timing of completion of that part of the Work in
relation to when the Contractor is due to demobilise and in particular, if the
Work is to be performed on a mobile drilling rig, when the rig is due to
demobilise.
 
Provision is included for a limitation of Contractor’s liability for the
Company’s costs in connection with defective work. In deciding this limit,
consideration should be given to the possibility that the Company will have the
defective work performed by another contractor, the cost of which may be higher
than the original Contractor. However this position would be unknown at the time
of agreeing the conditions of contract.
 
2.6
Clause 11 - Variations

 
Clause 11.1 gives the Company wide powers to vary the Work as long as the change
is 'within the capability and resources of the Contractor'. Clearly anything
else would be unreasonable in a service contract.
 
Clause 11.2 provides for valuation of varied Work either at appropriate rates
included in the Contract or, in the absence of any such rates, that a fair
valuation is to be made.
 
2-7
Clause 12 - Force Majeure

 
Clause 12.2 defines Force Majeure for the purposes of the Contract in order to
ensure a proper understanding of the term.
 
2.8
Clause 13 - Suspension

 
Clause 13.4 provides that unless a suspension results from some default on the
part of the Contractor, the Contract Price shall be adjusted in accordance with
the relevant provisions of Section III - Remuneration. It is therefore necessary
that such payment section includes appropriate rates for suspension. This must
be decided specifically for each Contract. If no provision were made in this
respect a ‘fair valuation’ would be due under Clause 11.2.
 
Clause 13.5 provides that where suspension results from some default on the part
of the Contractor, the Company is entitled to recover its own additional costs
in respect thereof. However, the Contractor’s liability for this exposure may be
limited to the amount specified in Appendix 1 to the Form of Agreement.
 
2.9
Clause 14 - Terms of Payment

 
Clause 14.2 emphasises the normal position that the rates and prices in the
Contract are deemed to include for eveiything that the Contractor must supply or
do, unless the Contract specifically states to the contrary. Accordingly
statements to the effect that the Contractor shall cariy out a particular
operation at his own cost are not included elsewhere in the General Conditions
since that is the normal position. This Clause does however include a general
statement that certain remedial work will be carried out at the cost of the
Contractor. In fully reimbursable contracts where it is the intention to pay for
rework etc., that must be specifically addressed in Section III - Remuneration
in such a way as to override this particular provision.
 
Clause 14.4 deals with Value Added Tax and states that VAT should be added to
the Contract Price as appropriate. Accordingly all rates and prices included in
the Contract should be quoted without any inclusion for VAT and the Invitation
to Tender documents and Section III - Remuneration should make this very clear.
 
Guidance Notes: Edition 2 - March 2001
Page No. 51
 

--------------------------------------------------------------------------------

 


WELL SERVICES
Clause 14.9 provides for interest to be paid for late payment of invoices. The
Late Payment of Commercial Debts (Interest) Act came into effect on 1 November
1998 which gives certain businesses the statutory right to claim interest for
late payment of its invoices at bank base rate plus a suggested 8% per annum.
Appendix 1 allows for the percentage over the base rate to be specified in each
contract to cater, for instance, for flexible arrangements in terms of delivery
on the part of the Contractor which might be offset against a beneficial credit
period / interest rate on the part of the Company. The default position is 3%.
However, it is important to ensure that the amount of interest remains
'substantial* in the eyes of the Court who at a later date may consider it
insufficient to reflect the intent of the legislation.
 
Clause 14.11 includes for the purposes of the Contract, a definition of the word
'costs' in respect of Clauses which provide for the recovery of 'costs'.
 
2.10
Clause 15 - Taxes and Taxation Exemption Certificates

 
Clause 15.4 deals with 'Construction Activities' as specified in Section 567 (2)
Income and Corporation Taxes Act 1988. The standard reflects the legislation
which came into effect on 1st August 1999.
 
2.11
Clause 16 - Ownership

 
Clause 16.4 It is intended that the parties should agree the system
compatibility requirement before entering into the contract.
 
Clause 16.5 it is not intended to vest title in the Company of reports, test
results and charts that relate to the performance, functionality or efficiency
of the Contractor's equipment, materials and personnel, or techniques utilised
by the Contractor.
 
2.12
Clause 17 - Patents and Other Proprietary Rights

 
Clause 17.2 provides that where any potential patent or registrable right
results from developments by the Contractor Group prior to the Contract or
outside the Contract or enhancements to existing intellectual property rights of
the Contractor Group then such rights shall vest in the Contractor Group.
 
Clause 17.3 provides that where any potential patent or registrable right
results from developments by the Company Group prior to the Contract or outside
the Contract or enhancements to existing property rights of the Company Group
then such rights will vest in the Company Group.
 
Clause 17.4 provides that where a potential patent or registrable right results
from the Work, the rights will vest in either the Company or the Contractor or
jointly between the parties as specified in Appendix 1.
 
2.13
Clause 18 - Laws and Regulations

 
Clause 18.2 provides that the Contractor shall obtain all licences etc. required
for the performance of the Work other than those which can only be obtained
legally by the Company.
 
In any particular case it may be necessary to specify in the Special Conditions
of Contract, precisely what licences etc. will be obtained by the Company.
 
Clause 18.3 deals with changes in laws etc. and specifies that the Contractor's
entitlement to reimbursement for any additional cost, which may result from such
changes, is as set out in Section III - Remuneration. Accordingly Section III
should address any specific areas, such as changes in safety legislation
requiring changes to vessels etc., where some specified payment is to be made.
 
Guidance Notes: Edition 2 - March 2001
Page No. 52
 

--------------------------------------------------------------------------------

 
 
WELL SERVICES
 
2.14
Clause 19 - Indemnities

 
Generally this Clause includes reciprocal indemnities in respect of property and
personnel of the Company Group and the Contractor Group and third parties (as
defined in Clause 19.1(c)). There are however exceptions in relation to property
of the Company Group in that the indemnity included in Clause 19.2(a) is limited
to property at the 'Worksite'.
 
'Worksite' is as defined in Clause 1.14 and includes the area within the
approved anchor pattern of any vessels used by the Contractor for the Work. Any
restrictions on such anchor patterns for third party or Company Group property
should be included in the Contract.
 
The Clause has been drafted for the general case where the Company Group owns
all property at the Worksite likely to be affected by the Contractor.
 
In cases where all such property is not owned by the Company Group, the Company
should be prepared to inform the Contractor of exact details of ownership
together with indemnities given in respect of third party property. By agreement
between the parties Clause 19.2(d) is intended to establish indemnities in
favour of Contractor in the event of damage to such property. A risk to be
considered will be consequential losses arising from damage to third party
property. Care must be taken in defining the categories of loss included.
 
As discussed above, the indemnity in Clause 19.2(a) is in respect of Company
Group property. Some Operating Company Joint Operating Agreements may not allow
the operator to give such indemnities in respect of Co-Venturer's property. It
is suggested that, in such cases, separate agreements should be obtained from
the Co-Venturers to the use of that Clause since it is considered to be
unreasonable to give anything less in the way of indemnity.
 
The reciprocal indemnities between the Company and the Contractor relate only to
the parties included in the Company and Contractor Groups as defined in Clauses
1.2 and 1.6.
 
For the purposes of Clauses 19.1 (c) and 19.2 (c), Third Parties' are defined as
any party who is not a member of the Company or Contractor Groups.
 
Under Clause 19.4, the Contractor's liability resulting from certain categories
of pollution may be limited to amount(s) set out in Appendix I to the Form of
Agreement.
 
Under Clause 19.10, the Contractor's liability resulting from the use of
radioactive tools may be limited to an amount set out in Appendix I to the Form
of Agreement.
 
Clause 19.13 makes provision for a mutual waiver and indemnity arrangement to be
set up for all contractors of the Company engaged to work at the offshore
Worksite whereby all such contractors indemnify each other for their respective
loss or damage to their property, injury or death to their personnel and their
consequential losses. The Clause has been drafted in such a way as it can be
lifted' out of this model contract and inserted into all other relevant Company
contracts for work offshore.
 
Taking the above into account, in order that liabilities may be properly defined
and insurance costs may be minimised, consideration should be given to the
following when preparing contracts;
 
(a)
Where the Company has obtained an indemnity from a third party, such as another
Operating Company, in respect of items of its property affected by the Work,
such agreement should specify that the indemnity extends to the Contractor
Group. The Company should disclose to the Contractor details of such indemnity.

 
Guidance Notes: Edition 2 - March 2001
Page No. 53
 

--------------------------------------------------------------------------------

 


WELL SERVICES
 
(b)
Where an indemnity of the type discussed in (a) only commences above a specified
value, insurance for claims up to such amount must be considered. If the
Contractor is to insure such risk, clearly it must pass the cost back to the
Company.

 
 
(c)
Similarly, where the Company leases substantial items, every effort should he
made to include the Contractor Group in any indemnity given to the Company in
respect of such property.

 
 
(d)
As an alternative to Clause 19.13, on Worksites where a number of contractors
will be working in close proximity to each other, (for example a maintenance
contractor on a platform where the Contractor is to install a new fabrication
or, in the case of an FPSO, contractors engaged in subsea work), consideration
should be given both by the Company and by the various contractors involved, to
the use of a stand alone mutual hold harmless agreement, signed by all the
relevant parties. By the use of a suitable document the parties can define their
obligations to each other in respect of a particular project, thereby
simplifying insurance arrangements and minimising costs.

 
2.15
Clause 20 - Insurance by Contractor

 
The insurances required under the provisions of this Clause will vaiy depending
on the workscope of each particular contract and this is recognised by the
opening paragraph of Clause 20.2. The exact values of insurances required by the
Company must be specified in Appendix 1 as discussed above.
 
Clause 20.4 requires that Subcontractors carry appropriate levels of insurance
as may be relevant to their work.
 
2.16
Clause 21 - Consequential Loss

 
Since there is no generally recognised meaning of the expression "Consequential
Loss" under English Law, such term is defined for the purpose of this Clause.
 
The second paragraph is drafted in the form of an indemnity since the exclusions
of liability in respect of Consequential Loss apply between the Company Group
(Company where appropriate) and the Contractor Group and not simply between the
Company and the Contractor.
 
As with other indemnities discussed under that Clause, some Joint Operating
Agreements may not permit the Operating Company to give the indemnities included
in this Clause on behalf of its Co-Venturers. It is suggested in any such cases
that separate agreements should be obtained from Co-Venturers to the use of this
Clause since it is considered to be unreasonable to give anything less in the
way of an indemnity.
 
2.17
Clause 23 - Termination

 
Section III - Remuneration should include full details of any termination fees
or similar to be paid in the event of termination to suit the convenience of the
Company, as described in Clause 23.3.
 
Guidance Notes: Edition 2 - March 2001
Page No. 54
 

--------------------------------------------------------------------------------

 


WELL SERVICES
 
The Clause does allow the alternative of agreeing such fees at the time of
termination but it is strongly recommended that any such fees should be included
in the Contract. Clause 23 includes for both termination of part or all of the
work or termination of the Contract. Accordingly a 'continuing 'obligations'
Clause - Clause 23.7 - is included to cover all possibilities. In the event of
termination of all or part of the Work the whole Contract remains in full force
and effect. In the event of termination of the Contract however only certain
obligations are specified to remain (please see Clause 23.7(a)). If important
Clauses are included in any Special Conditions of Contract, it may be a
requirement that such Clauses remain in being after termination of the Contract
and these must be listed in Appendix 1 as provided for in Clause 26.7(a)(iii).
 
Clauses 23.5 and 23.6(c) provide that where termination results from default by
the Contractor, the Company is entitled to recover its additional costs in this
connection. Appendix 1 allows for the Contractor's liability for these costs
under each of these clauses to be subject to a specified limit.
 
Clause 23.8 provides that where suspension leads to termination due to the
default of the Contractor, the Contractor's liability for the Company's
additional costs may be limited to an amount specified in Appendix 1.
 
2.18
Clause 28 - Resolution of Disputes

 
This Clause assumes that, in the event that the parties cannot settle any
disputes that may arise, their final recourse is to the Courts.
 
It is recognised however that other methods of finally resolving disputes may be
appropriate in certain cases.
 
2.19
Clause 29 - Contracts [Rights of Third Parties) Act

 
The Contracts (Rights of Third Parties) Act 1999 applies to all contracts with
an effective date of commencement of 11 May 2000 or later unless specified
otherwise. This clause provides that only those rights of third parties referred
under the provisions of Clause 17 - Patents and Proprietary Rights, Clause 19 -
Indemnities, Clause 20 - Insurance by Contractor and Clause 21 - Consequential
Loss shall be enforceable under the Act.
 
2.20
Clause 30 - Customs Procedures

 
In view of the new regulations introduced by HM Customs and Excise on 1 January
2001, it is recommended that advice be sought by the respective parties on the
procedures to be employed under the Contract.
 
Guidance Notes: Edition 2 - March 2001
Page No. 55
 

--------------------------------------------------------------------------------

 